Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 1 of 97 Page ID
                                #:16268


 1   VINCENT J. BELUSKO (CA SBN 100282)
     VBelusko@mofo.com
 2   HECTOR G. GALLEGOS (CA SBN 175137)
     HGallegos@mofo.com
 3   JONATHAN M. SMITH (CA SBN 292285)
     JonathanSmith@mofo.com
 4   MORRISON & FOERSTER LLP
     707 Wilshire Boulevard
 5   Los Angeles, California 90017-3543
     Telephone: 213.892.5200
 6   Facsimile: 213.892.5454
 7   JACK W. LONDEN (CA SBN 85776)
     JLonden@mofo.com
 8   DIANA B. KRUZE (CA SBN 247605)
     DKruze@mofo.com
 9   SHAELYN DAWSON (CA SBN 288278)
     Shaelyndawson@mofo.com
10   MORRISON & FOERSTER LLP
     425 Market Street
11   San Francisco, California 94105-2482
     Telephone: 415.268.7000
12   Facsimile: 415.268.7522
13   Attorneys for Defendants
     NIKON CORPORATION, SENDAI
14   NIKON CORPORATION, and NIKON INC.
15                             UNITED STATES DISTRICT COURT
16                            CENTRAL DISTRICT OF CALIFORNIA
17                                        WESTERN DIVISION
18
19   CARL ZEISS AG and ASML                       Case No. 2:17-cv-07083 RGK (MRWx)
     NETHERLANDS, B.V.,
20                                                 NIKON CORPORATION, SENDAI
                            Plaintiffs,            NIKON CORPORATION, AND
21                                                 NIKON INC.’S AMENDED
             v.                                    MEMORANDUM OF
22                                                 CONTENTIONS OF FACT AND
     NIKON CORPORATION, SENDAI                     LAW
23   NIKON CORPORATION, and
     NIKON INC.,                                  Trial:       November 6, 2018
24                                                Time:        9:00 a.m.
                            Defendants.           Courtroom:   850, 8th Floor
25
                                                  Hon. R. Gary Klausner
26
27
28
     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
      sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 2 of 97 Page ID
                                #:16269


 1                                             TABLE OF CONTENTS
 2
                                                                                                                        Page
 3
     I.  BACKGROUND ................................................................................................ 1 
 4   II.  PLAINTIFFS’ CLAIMS [L.R. 16-4.1(a)-(c)] .................................................... 2 
 5      A.  Direct Infringement Under 35 U.S.C. § 271(a) .............................................. 3 
           1.  Elements Required to Prove Infringement Under 35 U.S.C. § 271(a) ....... 3 
 6
           2.  Evidence that Nikon is Not Liable for Infringement Under 35 U.S.C.
 7              § 271(a) ...................................................................................................... 4 
        B.  Induced Infringement Under 35 U.S.C. § 271(b) ......................................... 29 
 8         1.  Elements Required to Prove Inducement Under 35 U.S.C. § 271(b)....... 30 
 9         2.  Evidence that Nikon Is Not Liable for Induced Infringement Under 35
                U.S.C. § 271(b) ........................................................................................ 30 
10      C.  Contributory Infringement Under 35 U.S.C. § 271(c) ................................. 33 
11         1.  Elements Required to Prove Infringement Under 35 U.S.C. § 271(c) ..... 33 
           2.  Evidence that Defendants Are Not Liable for Contributory Infringement
12              Under 35 U.S.C. § 271(c) ........................................................................ 33 
13   III.  Nikon’s Defenses [L.R. 16-4.1(d)] ................................................................... 36 
        A.  Failure to State a Claim ................................................................................ 36 
14         1.  Legal Standard .......................................................................................... 36 
15         2.  Evidence that Plaintiffs Have Failed to State a Claim ............................. 37 
        B.  Non-infringement ......................................................................................... 37 
16
        C.  Invalidity ....................................................................................................... 38 
17         1.  Invalidity Under 35 U.S.C. § 112 ............................................................. 38 
18         2.  Invalidity Under 35 U.S.C. §§ 102 and 103 ............................................. 44 
        D.  Estoppel ........................................................................................................ 49 
19         1.  Prosecution History Estoppel ................................................................... 49 
20         2.  Other Estoppel .......................................................................................... 51 
        E.  Marking......................................................................................................... 52 
21         1.  Marking Elements..................................................................................... 52 
22         2.  Nikon’s Marking Position ........................................................................ 52 
        F.  Limitation on Recovery of Costs .................................................................. 53 
23
           1.  Limitation on Recovery of Costs Elements .............................................. 53 
24         2.  Evidence in Support of Limitation on Recovery of Costs Defense ......... 53 
25      G.  No Entitlement to Injunctive Relief ............................................................. 54 
           1.  Legal Standard for Injunctive Relief ........................................................ 54 
26         2.  Evidence in Support of No Entitlement to Injunctive Relief Defense ..... 54 
27      H.  No Enhanced Damages ................................................................................. 55 
           1.  No Enhanced Damages Elements ............................................................. 55 
28
     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                                  i
      sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 3 of 97 Page ID
                                #:16270


 1                                            TABLE OF CONTENTS
 2                                                (continued)
                                                                                                                        Page
 3          2. Evidence in Support of No Enhanced Damages Defense ........................ 55 
       I.  Lack of Personal Jurisdiction Over Sendai Nikon Corp. ............................. 56 
 4
           1.  Personal Jurisdiction Elements ................................................................. 56 
 5         2.  Evidence in Support of Lack of Personal Jurisdiction Defense ............... 57 
 6   IV.  EVIDENTIARY ISSUES [L.R. 16-4.1(h)] ...................................................... 58 
       A.  Issues Relating to Motions in Limine ........................................................... 58 
 7     B.  Infringement of the ’335 Patent .................................................................... 59 
 8     C.  Issues Relating to Sealing Confidential Information ................................... 60 
     V.  ISSUES OF LAW [L.R. 16-4.1(i)] ................................................................... 60 
 9
       A.  Claim Construction ....................................................................................... 60 
10         1.  Claim construction is an issue of law for the Court to decide.................. 61 
11         2.  ’312 Patent................................................................................................. 69 
           3.  ’017 Patent................................................................................................. 74 
12         4.  ’574 Patent................................................................................................. 79 
13         5.  ’335 Patent................................................................................................. 81 
       B.  Plaintiffs’ Are Not Entitled to Injunctive Relief .......................................... 83 
14
       C.  Plaintiffs’ Are Not Entitled to Enhanced Damages...................................... 83 
15     D.  Plaintiffs are Foreclosed From Pursuing Infringement Under the Doctrine of
              Equivalents................................................................................................... 84 
16   VI.  Damages ........................................................................................................... 84 
17     A.  Damages Generally....................................................................................... 84 
       B.  Nikon’s Reasonable Royalty Analysis ......................................................... 84 
18
     VII.  BIFURCATION OF ISSUES [L.R. 16-4.3]..................................................... 88 
19   VIII. MOTION TO STAY ........................................................................................ 89 
20   IX.  JURY TRIAL [L.R. 16-4.4] ............................................................................. 89 
     X.  ATTORNEYS’ FEES [L.R. 16-14.5]............................................................... 89 
21   XI.  ABANDONMENT OF ISSUES [L.R. 16-4.6] ................................................ 89 
22
23
24
25
26
27
28
     Case No. 2:17-cv-07083 RGK (MRWx)
                                                                 ii
     DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
      sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 4 of 97 Page ID
                                #:16271


 1                                        TABLE OF AUTHORITIES
 2
                                                                                                                Page(s)
 3
     Cases
 4
     Am. Med. Sys. v. Med. Eng’g Corp.,
 5
       6 F.3d 1523 (Fed. Cir. 1993) ............................................................................... 52
 6
     Arctic Cat Inc. v. Bombardier Rec. Prods.,
 7      876 F.3d 1350 (Fed. Cir. 2017), cert. denied,
 8      No. 17-1645, 2018 WL 2766092 (U.S. Oct. 1, 2018) ......................................... 52

 9   Aro Mfg. Co. v. Convertible Top Replacement Co.,
        377 U.S. 476 (1964) ............................................................................................ 33
10
11   Ashcroft v. Iqbal,
        556 U.S. 662 (2009) ............................................................................................ 36
12
     Bell Atl. Corp. v. Twombly,
13
        550 U.S. 544 (2007) ............................................................................................ 36
14
     Biomedino, LLC v. Water Techs. Corp.,
15      490 F.3d 946 (Fed. Cir. 2007) ............................................................................. 88
16
     Brown & Williamson Tobacco Corp. v. Philip Morris, Inc.,
17      229 F.3d 1120 (Fed. Cir. 2000) ........................................................................... 45
18   DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc.,
19     567 F.3d 1314 (Fed. Cir. 2009) ............................................................................. 4
20   DSU Med. Corp. v. JMS Co.,
21     471 F.3d 1293 (Fed. Cir. 2006) ...................................................................... 29-30

22   eBay Inc. v. MercExchange, L.L.C.,
       547 U.S. 388 (2006) ................................................................................ 53, 82, 88
23
24   Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co.,
        344 F.3d 1359 (Fed. Cir. 2003) ....................................................................... 4, 49
25
     Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co.,
26      535 U.S. 722 (2002) ........................................................................................ 4, 49
27
28
     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                              iii
      sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 5 of 97 Page ID
                                #:16272


 1   Freedman Seating Co. v. Am. Seating Co.,
 2      420 F.3d 1350 (Fed. Cir. 2005) ............................................................................. 3

 3   Georgia-Pacific v. United States Plywood Corp.,
       318 F. Supp. 1116 (S.D.N.Y. 1970), modified & aff’d, 446 F.2d 295
 4
       (2d Cir. 1971), cert. denied, 404 U.S. 870 (1971) ........................................ 84, 86
 5
     Global-Tech Appliances, Inc. v. SEB S.A.,
 6      563 U.S. 754 (2011) ............................................................................................ 29
 7
     Halo Elecs., Inc. v. Pulse Elecs., Inc.,
 8     136 S. Ct. 1923 (2016) .................................................................................. 54, 82
 9   Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd.,
10     328 F.3d 1122 (9th Cir. 2003) ............................................................................. 55
11   Inamed Corp. v. Kuzmak,
        249 F.3d 1356 (Fed. Cir. 2001) ........................................................................... 56
12
13   Int’l Shoe Co. v. Wash.,
         326 U.S. 310 (1945) ............................................................................................ 56
14
     IPXL Holdings LLC v. Amazon.com Inc.,
15
        430 F.3d 1377 (Fed. Cir. 2005) ........................................................................... 43
16
     Ivera Med. Corp. v. Hospira, Inc.,
17      801 F.3d 1336 (Fed. Cir. 2015) ........................................................................... 44
18
     Johnson & Johnston Assocs. Inc. v. R.E. Service Co., Inc.,
19      285 F.3d 1046 (Fed. Cir. 2002) ............................................................... 14, 59, 83
20   Lucent Techs., Inc. v. Gateway, Inc.,
21      580 F.3d 1301 (Fed. Cir. 2009) ........................................................................... 33
22   Markman v. Westview Instruments, Inc.,
23     52 F.3d 967 (Fed. Cir. 1995) ..................................................................... 3, 60, 88

24   Maxwell v. J. Baker, Inc.,
       86 F.3d 1098 (Fed. Cir. 1996) ............................................................................. 51
25
26   Multiform Desiccants, Inc. v. Medzam Ltd.,
       133 F.3d 1473 (Fed. Cir. 1998) ............................................................................. 3
27
28
     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                               iv
      sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 6 of 97 Page ID
                                #:16273


 1   Nautilus, Inc. v. Biosig Instruments, Inc.,
 2     134 S. Ct. 2120 (2014) ........................................................................................ 41

 3   O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
       521 F.3d 1351 (Fed. Cir. 2008) ........................................................................... 60
 4
 5   OS/Sys., Inc. v. Instrumentarium Corp.,
       892 A.2d 1086 (Del. Ch. 2006) ........................................................................... 88
 6
     Picot v. Weston,
 7
        780 F.3d 1206 (9th Cir. 2015) ............................................................................. 55
 8
     Power Lift, Inc. v. Weatherford Nipple-Up Sys., Inc.,
 9     871 F.2d 1082 (Fed. Cir. 1989) ........................................................................... 88
10
     Robert Bosch, LLC v. Snap-On Inc.,
11     769 F.3d 1094 (Fed. Cir. 2014) ........................................................................... 41
12   Ruiz v. A.B. Chance Co.,
13      234 F.3d 654 (Fed. Cir. 2000) ............................................................................. 45
14   Uniloc USA, Inc. v. Microsoft Corp.,
       632 F.3d 1292 (Fed. Cir. 2011) ........................................................................... 37
15
16   Warner-Jenkinson Co., Inc. v. Hilton Davis Chem. Co.,
       520 U.S. 17 (1997) ................................................................................................ 4
17
     Wordtech Sys. v. Integrated Network Sols., Inc.,
18
       609 F.3d 1308 (Fed. Cir. 2010) ........................................................................... 84
19
     World-Wide Volkswagen Corp. v. Woodson,
20     444 U.S. 286 (1980) ............................................................................................ 56
21
22
23
24
25
26
27
28
     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                               v
      sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 7 of 97 Page ID
                                #:16274


 1   Statutes
 2
     35 U.S.C.
 3      § 102 .............................................................................................................. 37, 44
        § 103 .............................................................................................................. 37, 44
 4
        § 112 ............................................................................................................. passim
 5      § 271 .................................................................................................................... 11
        § 271(a) .......................................................................................................... 2, 3, 4
 6
        § 271(b)............................................................................................ 2, 3, 29, 30, 32
 7      § 271(c) .................................................................................................. 2, 3, 33, 35
        § 284 .................................................................................................................... 80
 8
        § 285 .................................................................................................................... 84
 9      § 287 .............................................................................................................. 51, 82
        § 287(b)(2) ........................................................................................................... 50
10
        § 288 .............................................................................................................. 51, 52
11
     Cal. Civ. Proc. Code
12      § 410.10 ............................................................................................................... 54
13
     Other Authorities
14
     Federal R. Civ. P
15      54(d)(1) ................................................................................................................ 84
16
     Civ. Local Rule
17      16-4.1 ..................................................................................................................... 1
18      16-4.1(A)-(C) ......................................................................................................... 2
        16-4.1(D) ............................................................................................................. 36
19      16-4.1(H) ............................................................................................................. 55
20      16-4.1(I) ............................................................................................................... 57
        16-4.3 ................................................................................................................... 83
21      16-4.4 ................................................................................................................... 84
22      16-4.6 ................................................................................................................... 84
        16-10(c) ................................................................................................................. 1
23      16-14.5 ................................................................................................................. 84
24      16-4 ........................................................................................................................ 1

25
26
27
28
     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                                    vi
      sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 8 of 97 Page ID
                                #:16275


 1            Pursuant to Local Rule 16-4 and the Court’s Order requesting an Amended
 2    Memorandum of Contentions of Fact and Law (ECF No. 296), Defendants Nikon
 3    Corporation, Sendai Nikon Corporation, and Nikon Inc. (when discussed together,
 4    “Nikon”) respectfully submit the following Amended Memorandum of Contentions
 5    of Fact and Law, addressing the contentions of the parties in advance of the trial
 6    scheduled to commence on November 6, 2018.1
 7    I.      BACKGROUND
 8            Nikon Corporation is a corporation organized under the laws of Japan having
 9    a principal place of business at Shinagawa Intercity Tower C, 2-15-3, Konan,
10    Minato-ku, Tokyo 108-6290, Japan.
11            Nikon Inc. is a corporation organized under the laws of New York having a
12    principal place of business at 1300 Walt Whitman Road, Melville, NY 11747-3064.
13            Sendai Nikon Corporation (“Sendai Nikon”) is a corporation organized under
14    the laws of Japan having a principal place of business at 277, Aza-hara, Tako,
15    Natori, Miyagi 981-1221, Japan. Sendai Nikon has no contacts at all with the
16    United States, and has no role in the design, development, importation, or sale of
17    the cameras accused of infringement in this case.2
18            On April 28, 2017, Plaintiffs Carl Zeiss AG and ASML Netherlands BV
19    (“Plaintiffs”) filed a patent infringement action, Case No. 2:17-cv-03221 RGK
20    (MRWx), asserting U.S. Patent Nos. 6,972,792 (“’792 Patent”); 7,209,167
21    (“’167Patent”); 8,149,312 (“’312 Patent”); and 8,625,017 (“’017 Patent”). (3221
22
              1
              In keeping with L.R. 16-4.1’s directive to include “a brief description of the
23    key evidence in opposition to each of the claims,” Nikon has attempted to keep this
      Memorandum concise. To the extent the Court would like additional detail,
24    Defendants will happily provide that. Additionally, L.R. 16-10(c) states that “each
      party may serve and file a trial brief which may . . . (c) Reply to the Memorandum
25    of Contentions of Fact and Law of any other party.” As such, Nikon reserves all
      rights to reply to Plaintiffs’ positions in Nikon’s trial brief.
26
              2
              Plaintiffs no longer assert any claims against Sendai Nikon Corporation and
27    will be filing a notice of dismissal with respect to Sendai Nikon Corporation
      forthwith.
28
     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                  1
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 9 of 97 Page ID
                                #:16276


 1   ECF No. 1). On September 26, 2017, Plaintiffs filed the instant case, Case No.
 2   2:17-cv-07083 RGK (MRWx), asserting U.S. Patent Nos. 6,463,163 (“’163
 3   Patent”); 6,731,335 (“’335 Patent”); and 9,728,574 (“’574 Patent”). (7083 ECF
 4   No. 1.)
 5           On May 18, 2018, the Court granted Defendants’ Motion for Partial
 6   Summary Judgment in the 3221 case and dismissed Counts III and IV relating to
 7   the ’312 and ’017 Patents. Following that order, Plaintiffs filed a motion for
 8   reconsideration, which the Court granted on June 26, 2018—only two weeks before
 9   trial in the 3221 case. Accordingly, the Court severed the ’312 and ’017 Patents
10   from the 3221 case and consolidated them with this, the 7083 case.
11           Trial is scheduled to commence on November 6, 2018, on all issues
12   pertaining to the ’163, ’335, ’574, ’312, and ’017 patents.
13   II.     PLAINTIFFS’ CLAIMS [L.R. 16-4.1(A)-(C)]
14           In their First Amended Complaint in the 3221 case, Plaintiffs asserted against
15   Nikon two counts of patent infringement that remain to be adjudicated here:
16                   Count I: Plaintiffs allege that Nikon infringed U.S. Patent
17                      8,149,312 (the “’312 Patent”) under 35 U.S.C. §§ 271(a), (b), or
18                      (c). (3221 ECF No. 33 ¶¶ 80–99.)
19                   Count II: Plaintiffs allege that Nikon infringed U.S. Patent
20                      8,625,017 (the “’017 Patent”) under 35 U.S.C. §§ 271(a), (b), or
21                      (c). (3221 ECF No. 33 ¶¶ 100–119.)
22                   In their Complaint in the 7083 case, Plaintiffs asserted against
23                      Nikon three counts of patent infringement:
24                   Count III: Plaintiffs allege that Nikon infringed U.S. Patent
25                      6,463,163 (the “’163 Patent”) under 35 U.S.C. §§ 271(a), (b), or
26                      (c). (ECF No. 1 ¶¶ 44–65.)
27
28
     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                  2
      sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 10 of 97 Page ID
                                #:16277


  1                   Count IV: Plaintiffs allege that Nikon infringed U.S. Patent
  2                       6,731,335 (the “’335 Patent”) under 35 U.S.C. §§ 271(a), (b), or
  3                       (c). (ECF No. 1 ¶¶ 66–88.)
  4                   Count V: Plaintiffs allege that Nikon infringed U.S. Patent
  5                       9,728,574 (the “’574 Patent”) under 35 U.S.C. §§ 271(a), (b), or
  6                       (c). (ECF No. 1 ¶¶ 89–108.)
  7           A.     Direct Infringement Under 35 U.S.C. § 271(a)
  8           Plaintiffs allege that Nikon is liable for direct infringement of each asserted
  9   patent, pursuant to 35 U.S.C. § 271(a).
 10                  1.      Elements Required to Prove Infringement Under 35 U.S.C.
                             § 271(a)
 11
              Plaintiffs must prove direct infringement under 35 U.S.C. § 271(a).
 12
      “[W]hoever without authorization makes, uses, offers to sell, or sells any patented
 13
      invention, within the United States or imports into the United States any patented
 14
      invention during the term of the patent therefor, infringes the patent.” 35 U.S.C.
 15
      § 271(a).
 16
              In order to prove direct infringement, there is a two-step inquiry: “The first
 17
      step is determining the meaning and scope of the patent claims asserted to be
 18
      infringed. The second step is comparing the properly construed claims to the device
 19
      accused of infringing.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 976
 20
      (Fed. Cir. 1995) (citation omitted).
 21
              A finding of infringement requires that every limitation of a claim find literal
 22
      or equivalent correspondence in the accused product. See, e.g., Freedman Seating
 23
      Co. v. Am. Seating Co., 420 F.3d 1350, 1357 (Fed. Cir. 2005).
 24
              Finding infringement under the “doctrine of equivalents” analysis requires a
 25
      showing that the “equivalent” performs “substantially the same function . . . in
 26
      substantially the same way to achieve substantially the same result.” Multiform
 27
      Desiccants, Inc. v. Medzam Ltd., 133 F.3d 1473, 1480 (Fed. Cir. 1998) (citing
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   3
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 11 of 97 Page ID
                                #:16278


  1   Graver Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605, 608 (1950)).
  2   Infringement by equivalents is limited by several doctrines, including ensnarement,
  3   vitiation, and prosecution history estoppel. The doctrine of ensnarement states that
  4   a patentee may not assert a “scope of equivalency that would encompass, or
  5   ensnare, the prior art.” DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567
  6   F.3d 1314, 1322 (Fed. Cir. 2009). The doctrine of claim vitiation prevents
  7   application of the doctrine of equivalents in a way that would completely eliminate
  8   a claim element, i.e., render the claim limitation inconsequential or non-existent.
  9   Warner-Jenkinson Co., Inc. v. Hilton Davis Chem. Co., 520 U.S. 17, 39 n.8 (1997).
 10                          a.     Prosecution History Estoppel Elements
 11           Prosecution history estoppel prevents applying the doctrine of equivalents to
 12   reach subject matter relinquished by the patent applicant during prosecution. Festo
 13   Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 734 (2002).
 14   Amending a claim is not considered surrendering a particular equivalent if the
 15   rationale behind the amendment bears “no more than a tangential relation to the
 16   equivalent.” Id. at 740. However, an “amendment made to avoid prior art that
 17   contains the equivalent in question is not tangential; it is central to allowance of the
 18   claim.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 344 F.3d 1359,
 19   1369 (Fed. Cir. 2003).
 20                  2.      Evidence that Nikon is Not Liable for Infringement Under
                             35 U.S.C. § 271(a)
 21
              Nikon will introduce the following categories of evidence establishing that
 22
      Nikon did not directly infringe any of the asserted patents under 35 U.S.C.
 23
      § 271(a):
 24
                      Testimony and evidence showing that Plaintiffs failed to prove that
 25
                          any Nikon Defendant directly infringed or directly infringes any
 26
                          asserted patent;
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   4
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 12 of 97 Page ID
                                #:16279


  1                   Testimony and evidence that Nikon Corp. does not directly interact
  2                      with U.S. customers;
  3                   Testimony and evidence that Sendai Nikon Corp. only
  4                      manufactures cameras for Nikon Corp. in Japan and has no contacts
  5                      with the U.S., and has no role in the design, development,
  6                      marketing, or sale of the accused products;
  7                   Testimony and evidence showing that Plaintiffs failed to identify
  8                      instances of users using the asserted method claims of the ’574
  9                      Patent in the U.S.;
 10                   Testimony and evidence showing that Plaintiffs failed to identify
 11                      instances of users using the asserted method claims of the ’335
 12                      Patent in the U.S.;
 13                   Testimony and evidence showing that Plaintiffs failed to identify
 14                      instances of users using the asserted method claims of the ’163
 15                      Patent in the U.S.;
 16                   Testimony and evidence that Nikon Corp. did not know of the ’163
 17                      Patent before May 2009;
 18                   Testimony and evidence that Sendai Nikon Corp. and Nikon Inc.
 19                      did not know of the ’163 Patent before the complaint for
 20                      Investigation No. 337-TA-1059 was filed in the International Trade
 21                      Commission;
 22                   Testimony and evidence that Nikon Corp. did not know of the ’335
 23                      Patent before February 27, 2009;
 24                   Testimony and evidence that Nikon Inc. and Sendai Nikon Corp.
 25                      did not know of the ’335 Patent before they received a copy of
 26                      Plaintiffs’ complaint in the 7083;
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   5
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 13 of 97 Page ID
                                #:16280


  1                   Testimony and evidence that Nikon Corp., Nikon Inc., and Sendai
  2                      Nikon Corp. did not know of the ’574 Patent before they received a
  3                      copy of Plaintiffs’ complaint filed in the 7083 case;
  4                   Testimony and evidence that Nikon Corp. first became aware of the
  5                      existence of the ’312 Patent in March 2013, but did not know of its
  6                      contents at that time;
  7                   Testimony and evidence that Nikon Corp. first became aware of the
  8                      contents of the ’312 Patent when it received a copy of Plaintiffs’
  9                      complaint filed in the 3221 case;
 10                   Testimony and evidence that Nikon Corp. first became aware of the
 11                      ’017 Patent when it received a copy of Plaintiffs’ complaint in the
 12                      3221 case;
 13                   Testimony and evidence that Nikon Inc. and Sendai Nikon Corp.
 14                      did not know of the ’312 and ’017 Patents until they received a
 15                      copy of Plaintiffs’ complaint in the 3221 case;
 16                   Testimony and evidence showing that Plaintiffs failed to identify
 17                      any infringement evidence for Sendai Nikon Corp;
 18                   Testimony and evidence showing that Plaintiffs failed to prove that
 19                      Nikon Corp directly infringes any asserted patent;
 20                   Testimony and evidence that Nikon had a good faith belief of non-
 21                      infringement and invalidity of the asserted patents (See I.A.2
 22                      (failure to prove direct infringement), II.B (non-infringement), and
 23                      II.C (invalidity));
 24                   Testimony and evidence that Sendai Nikon Corp. is not an “alter
 25                      ego” of Nikon Corp.;
 26                   Other testimony and evidence as listed in the subsections below;
 27                      and
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   6
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 14 of 97 Page ID
                                #:16281


  1                   Nikon incorporates by reference all arguments regarding
  2                      noninfringement in its expert reports, including, but not limited to,
  3                      the expert reports regarding noninfringement of Trevor Darrell and
  4                      Stuart Kleinfelder.
  5                          a.     The ’163 Patent
  6           The accused Nikon cameras do not infringe the asserted claims of the ’163
  7   Patent, either literally or under the doctrine of equivalents.
  8                                 (i)     There is no literal infringement
  9           Plaintiffs are asserting claims 1–4, 6–7, 15–16, and 19 of the ’163 Patent 3
 10   against 105 Nikon camera models with human face or pet detection functionality
 11   provided by third-party Omron Corporation. Defendants will show at trial that
 12   none of the above claims are infringed by the Nikon cameras.4
 13                                         (1)    Cameras with human face detection
                                                   software or hardware from Omron
 14                                                Corporation
 15           Defendants will show that the accused Nikon cameras do not meet the
 16   limitations of the independent claim 1 of the ’163 Patent using at least the following
 17   categories of evidence:
 18                   Testimony and evidence showing that the accused Nikon cameras
 19                      do not perform correlation of an input image with preselected
 20                      reference data representative of a target image pattern of interest;
 21                   Testimony and evidence showing that the accused Nikon cameras
 22                      do not derive a correlation image; and
 23
 24
              3
              These claims have been addressed in the expert report of Plaintiffs’expert
 25   Joseph Mundy. Plaintiffs had also asserted claims 9–14 of the ’163 Patent, but later
      statutorily disclaimed them before the Patent Office on June 7, 2018, after Nikon
 26   filed an IPR petition challenging the patentability of the ’163 patent claims.
 27           4
             Defendants reserve the right, in the event Plaintiffs assert other claims of the
      ’163 patent, to demonstrate at trial that none of the other claims are being infringed.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     7
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 15 of 97 Page ID
                                #:16282


  1                   Testimony and evidence showing that the accused Nikon cameras
  2                      do not select a candidate region of the input image by detecting a
  3                      local maximum in a correlation image.
  4           Nikon will also prove at trial that the accused Nikon cameras do not meet the
  5   limitations of independent system claim 15 for at least the following reasons:
  6                   Testimony and evidence showing that the structures identified by
  7                      Plaintiffs in the accused products as being the “first filtering
  8                      means” are not linear filters;
  9                   Testimony and evidence showing that the structures identified by
 10                      Plaintiffs in the accused products as being the “second filtering
 11                      means” do not compare contrast values in regions of the input
 12                      image;
 13                   Testimony and evidence showing that the accused Nikon cameras
 14                      do not perform correlation of an input image with a reference image
 15                      pattern being indicative of said target image pattern;
 16                   Testimony and evidence showing that the accused Nikon cameras
 17                      do not derive a correlation image;
 18                   Testimony and evidence showing that the accused Nikon cameras
 19                      do not select a candidate region of the input image by detecting a
 20                      local maximum in a correlation image; and
 21                   Testimony and evidence showing that the functionalities in the
 22                      accused Nikon cameras accused of being an “image pattern
 23                      detector” cannot perform target image pattern detection by
 24                      themselves.
 25           The accused Nikon cameras do not meet the limitations of claims 2, 4, and 6–
 26   7, which are dependent on claim 1, for at least the reasons that they do not meet the
 27   limitations of claim 1. The accused Nikon cameras do not meet the limitations of
 28   claim 3, which is dependent on claim 2, for at least the reasons that they do not
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    8
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 16 of 97 Page ID
                                #:16283


  1   meet the limitations of claim 2.
  2           In addition, Defendants will show that the accused Nikon cameras do not
  3   satisfy the additional limitations of dependent claims 2 and 3 because they do not
  4   compare contrast values in regions of the input image.
  5           The accused Nikon cameras do not meet the limitations of claims 16 and 19,
  6   which are dependent on claim 15, for at least the reasons that they do not meet the
  7   limitations of claim 15.
  8           Further, Defendants will show that the accused Nikon cameras do not satisfy
  9   the additional limitations of dependent claim 16 because they do not perform a
 10   linear convolution operation between the input image and a convolution kernel
 11   representative of a human face.
 12           Finally, Defendants will show that the accused Nikon cameras do not satisfy
 13   the additional limitations of dependent claim 19 because they do not compute
 14   contrast values and do not compare such values with a threshold contrast value.
 15                                         (2)    Cameras with pet detection software from
                                                   Omron Corporation
 16
              Plaintiffs are asserting claims 1, 4, 6–7, 15, and 19 against these cameras.
 17
      Defendants will show that the accused Nikon cameras do not meet the limitations of
 18
      the independent claim 1 of the ’163 Patent using at least the following categories of
 19
      evidence:
 20
                      Testimony and evidence showing that the accused Nikon cameras
 21
                         do not perform correlation of an input image with preselected
 22
                         reference data representative of a target image pattern of interest;
 23
                      Testimony and evidence showing that the accused Nikon cameras
 24
                         do not derive a correlation image; and
 25
                      Testimony and evidence showing that the accused Nikon cameras
 26
                         do not select a candidate region of the input image by detecting a
 27
                         local maximum in a correlation image.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     9
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 17 of 97 Page ID
                                #:16284


  1           The accused Nikon cameras do not meet the limitations of independent
  2   system claim 15 for at least the following reasons:
  3                   Testimony and evidence showing that the structures identified by
  4                      Plaintiffs in the accused products as the “first filtering means” are
  5                      not linear filters;
  6                   Testimony and evidence showing that the structures identified by
  7                      Plaintiffs in the accused products as being the “second filtering
  8                      means” do not compare contrast values in regions of the input
  9                      image;
 10                   Testimony and evidence showing that the accused Nikon cameras
 11                      do not perform correlation of an input image with a reference image
 12                      pattern being indicative of said target image pattern;
 13                   Testimony and evidence showing that the accused Nikon cameras
 14                      do not derive a correlation image;
 15                   Testimony and evidence showing that the accused Nikon cameras
 16                      do not select a candidate region of the input image by detecting a
 17                      local maximum in a correlation image; and
 18                   Testimony and evidence showing that the functionalities in the
 19                      accused Nikon cameras accused of being an “image pattern
 20                      detector” cannot perform target image pattern detection by
 21                      themselves.
 22           The accused Nikon cameras do not meet the limitations of claims 4 and 6–7,
 23   which are dependent on claim 1, for at least the reasons that they do not meet the
 24   limitations of claim 1.
 25           The accused Nikon cameras do not meet the limitations of claim 19, which is
 26   dependent on claim 15, for at least the reasons that they do not meet the limitations
 27   of claim 15.
 28           Finally, Defendants will show that the accused Nikon cameras do not satisfy
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   10
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 18 of 97 Page ID
                                #:16285


  1   the additional limitations of dependent claim 19 because they do not compute
  2   contrast values and do not compare such values with a threshold contrast value.
  3                                   (ii)    There is no infringement under the doctrine of
                                              equivalents
  4
              The accused Nikon cameras do not infringe under the doctrine of equivalents,
  5
      for at least the following reasons:
  6
                      Detecting candidate regions based on a comparison of confidence
  7
                         values with fixed thresholds is not the same or equivalent to
  8
                         detecting local maxima in a correlation image;
  9
                      A filter employing non-linear processes is not equivalent to a linear
 10
                         filter; and
 11
                      Defendants are precluded from asserting infringement by
 12
                         equivalents due to prosecution history estoppel. (See Section
 13
                         II.D.1.a.)
 14
                                      (iii)   Evidence for non-infringement by the accused
 15                                           Nikon cameras
 16           In their defense to the allegations of infringement, Defendants will rely on
 17   the following key facts and evidence:
 18                   The ’163 Patent and its file wrapper (prosecution history);
 19           Testimony and evidence related to the Parties’ claim constructions;
 20                   Testimony and evidence that the accused Nikon cameras with
 21                      human face and/or pet detection do not satisfy independent claims 1
 22                      and 15 and any of their dependent claims, including without
 23                      limitation testimony by Defendants’ expert Dr. Trevor Darrell.
 24                          b.       The ’335 Patent
 25           Defendants contend that the accused Nikon cameras do not infringe the
 26   asserted claims of the ’335 Patent, either literally or under the doctrine of
 27   equivalents.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                      11
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 19 of 97 Page ID
                                #:16286


  1                                 (i)     There is no literal infringement
  2           The Court already ruled in its summary adjudication and partial summary
  3   judgment order that the Accused Products “cannot literally infringe” the ’335
  4   patent. (ECF No. 305 at 14.) Thus, Plaintiffs cannot pursue a literal infringement
  5   theory for the ’335 patent under any provision of 35 U.S.C. § 271.
  6           In any event, Plaintiffs have asserted claims 1-12 of the ’335 Patent against
  7   the following Nikon camera models: Nikon AW1, D4, D4S, Df, D5, D300, D500,
  8   D600, D610, D750, D800, D800E, D810, D810A, D850, D3100, D3200, D3300,
  9   D3400, D5300, D5500, D5600, D7000, D7100, D7500, J1, J2, J3, J4, S1, S2, V1,
 10   V2, and V3. As noted above, because the Court has already ruled on this issue,
 11   Plaintiffs should be barred from making any arguments, offering any opinions, or
 12   presenting any evidence that the accused products literally infringe the ’335 Patent.
 13   To the extent Plaintiffs do make such arguments, offer such opinions, or present
 14   such evidence, Defendants will show that the claims of the ’335 patent are not
 15   literally infringed as follows.
 16                                         (1)    Nikon D4/D4s/Df , D3100, and D3200
 17           In their defense to the allegations of infringement, Defendants will rely on
 18   the following key facts and evidence showing that the Nikon D4, D4s, Df do not
 19   infringe claims 1-12 of the ’335 patent for the following reasons:
 20                   The Nikon D4/D4s/Df do not perform one or more of the recited
 21                      steps of claim 1, including steps (a), (c), (d), (e), and (f);
 22           Additionally, Plaintiffs and their expert Dr. Carley failed to present any
 23   evidence or analysis sufficient to allege infringement by the D3100 or D3200,
 24   Nikon reserves the right to respond and rebut any new evidence or analysis that
 25   may be presented by Plaintiffs.
 26                                         (2)    Nikon D5 and D7100
 27           In their defense to the allegations of infringement, Defendants will rely on
 28   the following key facts and evidence showing that the accused Nikon D5 do not
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     12
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 20 of 97 Page ID
                                #:16287


  1   meet the limitations of claim 1 for at least the following reasons:
  2                   The Nikon D5 image sensor does not satisfy the “reset transistor
  3                      coupled between . . . “ limitation recited in the limiting preamble of
  4                      claim 1; and
  5                   The Nikon D5 does not perform one or more of the recited steps of
  6                      claim 1, including steps (a), (c), (d), (e), and (f);
  7           Additionally, Plaintiffs and their expert Dr. Carley failed to present any
  8   evidence or analysis sufficient to allege infringement by the D7100. Nikon reserves
  9   the right to respond and rebut any new evidence or analysis that may be presented
 10   by Plaintiffs.
 11                                         (3)    Nikon D5600, D500, D600, D750, D800,
                                                   D800E, D810, D810A, D3300, D5300,
 12                                                D5500, D7000, D7500, D850
 13           In their defense to the allegations of infringement, Defendants will rely on
 14   the following key facts and evidence showing that the accused Nikon D5600, D500,
 15   D600, D750, D800, D800E, D810, D810A, D3300, D5300, D5500, D7000, D7500,
 16   and D850 do not meet the limitations of claim 1 for at least the following reasons:
 17                   The Nikon D5600 does not perform one or more of the recited steps
 18                      of claim 1, including steps (a), (c), (d), (e), and (f).
 19                   The D5600, D500, D600, D750, D800, D800E, D810, D810A,
 20                      D3300, D5300, D5500, D7000, D7500, and D850 are subject to a
 21                      license agreement and therefore cannot infringe the ’335 Patent.
 22           Additionally, Plaintiffs and their expert Dr. Carley failed to present any
 23   evidence or analysis sufficient to allege infringement by the D500, D600, D750,
 24   D800, D800E, D810, D810A, D3300, D5300, D5500, D7000, D7500, or D850.
 25   Nikon reserves the right to respond and rebut any new evidence or analysis that
 26   may be presented by Plaintiffs.
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     13
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 21 of 97 Page ID
                                #:16288


  1                                         (4)    Nikon 1 V1, J1, J2, S1, V2, J3, S2, AW1,
                                                   J4, and V3
  2
              In their defense to the allegations of infringement, Defendants will rely on
  3
      the following key facts and evidence showing that the accused Nikon 1 V1, J1, J2,
  4
      S1, V2, J3, S2, AW1, J4, and V3 cameras do not meet the limitations of claim 1 for
  5
      at least the following reasons:
  6
                      The Nikon 1 V2, J3, S2, and AW1 image sensor (Aptina AR1410)
  7
                         does not satisfy the “reset transistor coupled between . . . “
  8
                         limitation recited in the limiting preamble of claim 1; and
  9
                      The Nikon 1 V1, J1, J2, S1, V2, J3, S2, AW1, J4, and V3 do not
 10
                         perform one or more of the recited steps of claim 1, including steps
 11
                         (a), (c), (d), (e), and (f).
 12
              Additionally, Plaintiffs and their expert Dr. Carley failed to present any
 13
      evidence or analysis sufficient to allege infringement by the Nikon 1 V1, J1, J2, S1,
 14
      V2, J3, S2, AW1, or J4. Nikon reserves the right to respond and rebut any new
 15
      evidence or analysis that may be presented by Plaintiffs.
 16
                                    (ii)    There is no basis for applying the doctrine of
 17                                         equivalents
 18           Plaintiffs are foreclosed as a matter of law from pursuing an infringement
 19   theory under the doctrine of equivalents due to dedication to the public. Johnson &
 20   Johnston Assocs. Inc. v. R.E. Service Co., Inc., 285 F.3d 1046 (Fed. Cir. 2002).
 21   Plaintiffs are also foreclosed due to prosecution history estoppel. Nevertheless, to
 22   the extent Plaintiffs attempt to pursue such a theory, Defendants will rely on the
 23   following key facts and evidence showing that Plaintiffs’ attempt to argue
 24   infringement under the doctrine of equivalents is flawed, for at least the following
 25   reasons:
 26
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                        14
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 22 of 97 Page ID
                                #:16289


  1                                         (1)    Nikon D4/D4s/Df
  2                   Alternating the turning on/off of the reset and transfer transistors is
  3                      substantially different from turning on both transistors at the same
  4                      time;
  5                   Less than full depletion is substantially different from full
  6                      depletion; and
  7                   Turning on and turning off, as recited in the various steps of claim
  8                      1, is substantially different from keeping on and keeping off,
  9                      respectively. That is, transitioning the transistors to an “on” or “off”
 10                      state constitutes a substantial difference to ensuring that the
 11                      specified transistor is on or off.
 12                   Additionally, Plaintiffs and their expert Dr. Carley failed to present
 13                      any evidence or analysis sufficient to allege direct infringement by
 14                      the D3100 and D3200, and therefore further failed to present any
 15                      evidence of analysis of infringement under the doctrine of
 16                      equivalents. Nikon reserves the right to respond and rebut any new
 17                      evidence of analysis that may be presented by Plaintiffs.
 18                                         (2)    Nikon D5
 19                   The accused circuit is substantially different than the reset transistor
 20                      configuration recited in the limiting preamble of claim 1;
 21                   Turning on and turning off, as recited in the various steps of claim
 22                      1, is substantially different from keeping on and keeping off,
 23                      respectively. That is, transitioning the transistors to an “on” or “off”
 24                      state constitutes a substantial difference to ensuring that the
 25                      specified transistor is on or off.
 26                   Additionally, Plaintiffs and their expert Dr. Carley failed to present
 27                      any evidence or analysis sufficient to allege direct infringement by
 28                      the D7100, and therefore further failed to present any evidence of
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     15
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 23 of 97 Page ID
                                #:16290


  1                      analysis of infringement under the doctrine of equivalents. Nikon
  2                      reserves the right to respond and rebut any new evidence of
  3                      analysis that may be presented by Plaintiffs.
  4                                         (3)    Nikon D5600
  5                   Turning on and turning off, as recited in the various steps of claim
  6                      1, is substantially different from keeping on and keeping off,
  7                      respectively. That is, transitioning the transistors to an “on” or “off”
  8                      state constitutes a substantial difference to ensuring that the
  9                      specified transistor is on or off.
 10                   Additionally, Plaintiffs and their expert Dr. Carley failed to present
 11                      any evidence or analysis sufficient to allege direct infringement by
 12                      the D500, D600, D750, D800, D800E, D810, D810A, D3300,
 13                      D5300, D5500, D7000, D7500, or D850, and therefore further
 14                      failed to present any evidence of analysis of infringement under the
 15                      doctrine of equivalents. Nikon reserves the right to respond and
 16                      rebut any new evidence of analysis that may be presented by
 17                      Plaintiffs.
 18
                                            (4)    Nikon 1 V1, J1, J2, S1, V2, J3, S2, AW1,
 19
                                                   J4, and V3
 20
 21                   The accused circuit is substantially different than the reset transistor
 22                      configuration recited in the limiting preamble of claim 1;
 23                   Turning on and turning off, as recited in the various steps of claim
 24                      1, is substantially different from keeping on and keeping off,
 25                      respectively.
 26                   Additionally, Plaintiffs and their expert Dr. Carley failed to present
 27                      any evidence or analysis sufficient to allege direct infringement by
 28                      the Nikon 1 V1, J1, J2, S1, V2, J3, S2, AW1, or J4, and therefore
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     16
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 24 of 97 Page ID
                                #:16291


  1                      further failed to present any evidence of analysis of infringement
  2                      under the doctrine of equivalents. Nikon reserves the right to
  3                      respond and rebut any new evidence of analysis that may be
  4                      presented by Plaintiffs.
  5                                 (iii)   Evidence for non-infringement by the accused
                                            Nikon cameras
  6
              In defense to the allegations of infringement, Defendants will rely on the
  7
      following key facts and evidence:
  8
                      The ’335 Patent and its file wrapper;
  9
                      Testimony and evidence that Plaintiffs’ have failed to identify any
 10
                         evidence of direct infringement of the ’335 Patent by Nikon or
 11
                         consumers;
 12
                      Testimony and evidence related to the Parties’ claim constructions;
 13
                         and
 14
                      Testimony and evidence that the accused Nikon camera models do
 15
                         not operate the same or substantially the same with respect to the
 16
                         functionalities accused of infringing the ’335 Patent claims.
 17
                      Nikon incorporates all evidence identified in the rebuttal expert
 18
                         report of Dr. Stuart Kleinfelder.
 19
                             c.     The ’312 Patent
 20
              The accused sensors do not infringe the asserted claims of the ’312 patent,
 21
      either literally or under the doctrine of equivalents.
 22
                                    (i)     There is no literal infringement
 23
              As properly construed, the accused sensors do not literally infringe any of the
 24
      asserted claims of the ’312 patent, specifically, claims 1-3, 6-9 and 11-16. In
 25
      particular, Defendants will rely on the following key facts and evidence:
 26
                      The accused sensors do not literally meet the limitation of “wherein
 27
                         a sensing node of a unit pixel in a previous scan line is selectively
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    17
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 25 of 97 Page ID
                                #:16292


  1                      shared with a sensing node of a unit pixel in a current scan line in
  2                      response to a line select signal of the current scan line,” as recited
  3                      in claim 1 of the ’312 patent. Specifically, the accused sensors do
  4                      not include a line select signal that causes selective sharing of a
  5                      sensing node in a current scan line and a sensing node in a previous
  6                      scan line. Furthermore, the accused sensors do not share sensing
  7                      nodes between a current and a previous scan lines, regardless of
  8                      whether it is “in response to a select signal,” because the accused
  9                      sensors share floating diffusions only between a current and a
 10                      subsequent scan line.
 11                   The accused sensors also do not include the “switching device”
 12                      recited by claim 7 of the ’312 patent, regardless of whether or not
 13                      the term is construed as a means-plus-function limitation. In the
 14                      event the term is construed as a means-plus-function limitation, the
 15                      accused sensors do not include a structure that performs the recited
 16                      function or that would correlate with the corresponding structure of
 17                      the limitation. Even if the term is not construed as a means-plus-
 18                      function term, the accused sensors do not perform the function of
 19                      “interconnect a sensing node of a selected unit pixel to a sensing
 20                      node of a neighboring unit pixel in response to a select signal,”
 21                      wherein “the select signal” that controls a select transistor.
 22                   The accused sensors do not infringe claims that depend on claims 1
 23                      or 7 for at least the reasons enumerated above.
 24                                 (ii)    There is no basis for applying the doctrine of
                                            equivalents
 25
              Plaintiffs’ attempt to argue infringement under the doctrine of equivalents is
 26
      flawed. In defending against Plaintiffs’ allegations, Defendants will rely on the
 27
      following key facts and evidence:
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    18
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 26 of 97 Page ID
                                #:16293


  1                   There is no equivalence between the accused sensors and the “in
  2                      response to a line select signal” limitation because, by using
  3                      independent control signals to control the floating-diffusion switch
  4                      and the select transistor (as it is done in the accused Nikon sensors),
  5                      the accused products achieve the floating-diffusion switching
  6                      function via a substantially different way to achieve a substantially
  7                      different result from the perspective of one of ordinary skill in the
  8                      art. First, a different physical wiring layout is required to
  9                      independently control the select transistor and the floating-diffusion
 10                      switch (“FDSW”) transistor, and substantially different timings for
 11                      those control signals are required to operate those separate
 12                      transistors. In particular, a separate control signal line is dedicated
 13                      to the floating diffusion switch, requiring a different wiring
 14                      structure all together, thus the “way” is substantially different.
 15                      Second, the result is also substantially different because the accused
 16                      products provide the flexibility to share floating diffusions only
 17                      when such sharing is desired, which may not be in every situation.
 18                      The ’312 Patent discloses only the sharing of sensing nodes that
 19                      always happens under the control of the select signal when a unit
 20                      pixel is being read out, and neither discloses nor suggests the
 21                      flexible sharing of sensing nodes.
 22                   There is also a substantial difference between sharing sensing nodes
 23                      in a current and a previous scan line, as required by claim 1 of the
 24                      ’312 patent, and the sharing of floating diffusions between a current
 25                      and a subsequent scan line, as done by the accused sensors.
 26                   With respect to the “switching device” limitation of claim 7 of the
 27                      ’312 patent, a switching device that uses the row select signal to
 28                      interconnect two sensing nodes of neighboring scan lines (as
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   19
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 27 of 97 Page ID
                                #:16294


  1                      required by claim 7 of the ’312 patent) vs. a floating-diffusion
  2                      switch that uses an independent, dedicated control signal for
  3                      interconnect the floating diffusions (such as the case for the
  4                      accused sensors) are two substantially different and distinct
  5                      structures. The differences are substantial in that, in the accused
  6                      sensors, a substantially different control scheme is used to control
  7                      the floating diffusion switch, rather than relying on the row select
  8                      signal of the current scan line. The two structures perform the
  9                      function of sharing sensing nodes in a substantially different way
 10                      (single vs. dual control signals) to achieve a substantially different
 11                      result (always sharing the neighboring sensing node when a single
 12                      select signal is used vs. capable of sharing or not sharing the
 13                      sensing nodes when independent control signals are used).
 14                                 (iii)   Prosecution history estoppel limits the doctrine
                                            of equivalents
 15
              Prosecution history estoppel precludes Plaintiffs from attempting to prove
 16
      infringement of the ’312 patent claims through the doctrine of equivalents. In
 17
      particular, Plaintiffs cannot argue that two different, independent control signals
 18
      that respectively control the sharing of floating diffusion switches and select
 19
      transistors are the equivalent of a single select signal. This is because during the
 20
      prosecution of the ’312 patent, in an effort to distinguish prior art cited by the
 21
      Examiner, the applicants of the ’312 patent specifically argued the novelty of the
 22
      single select signal as a distinguishing feature of the claimed subject matter.
 23
      Similarly, applicants of the ’312 patent also distinguished the prior art based on
 24
      sharing the sensing nodes between a current and a previous scan line. Therefore:
 25
                      Prosecution history estoppel prevents Plaintiffs from applying the
 26
                         doctrine of equivalents to argue infringement by the accused
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    20
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 28 of 97 Page ID
                                #:16295


  1                      sensors that use independent control signals for controlling the
  2                      floating diffusion switches and the select transistors; and
  3                   Prosecution history estoppel prevents Plaintiffs from applying the
  4                      doctrine of equivalents to argue infringement by the accused
  5                      sensors that do not share sensing nodes between a current and a
  6                      previous scan line, but rather between a current and subsequent
  7                      scan line.
  8
                                             (1)   Evidence in Support of Prosecution
  9
                                                   History Estoppel Defense
 10
              In support of their prosecution history estoppel defense, Defendants will rely
 11
      upon the following key facts and evidence:
 12
                      The ’312 patent and its file wrapper;
 13
                      Prior art considered by the patent examiner during the prosecution
 14
                         of the ’312 patent; and
 15
                      Documentary evidence and testimony that the patentee relinquished
 16
                         subject matter to avoid prior art during the patent prosecution,
 17
                         including testimony of Nikon’s expert Dr. Stuart Kleinfelder.
 18
                                      (iv)   Non-infringement evidence concerning the
 19                                          accused sensors
 20           In order to rebut claims of infringement, Defendants will rely on the
 21   following key facts and evidence:
 22                   The ’312 patent and its file wrapper;
 23                   All testimony and documentary evidence related to the Parties’
 24                      claim constructions; and
 25                   Testimony and documentary evidence that the accused sensors do
 26                      not satisfy independent claims 1 or 7, or any of their dependent
 27                      claims, including without limitation testimony of Nikon’s expert
 28                      Dr. Stuart Kleinfelder.
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     21
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 29 of 97 Page ID
                                #:16296


  1                          d.     The ’017 Patent
  2           The accused Nikon sensors do not infringe the asserted claims of the ’017
  3   patent, either literally or under the doctrine of equivalents.
  4                                 (i)     There is no literal infringement
  5           As properly construed, the accused Nikon sensors do not literally infringe
  6   any claims of the ’017 patent, including asserted claim 1-3, 6-8, and 10-17 of the
  7   ’017 Patent. In particular:
  8                   The accused sensors do not literally meet the limitation of “a
  9                      sensing node arranged to receive the electrical signal, wherein the
 10                      sensing node is selectively couplable to a sensing node of a sensing
 11                      pixel in a previous scan line of the pixel array.” As discussed
 12                      above, the accused sensors do not share sensing nodes with
 13                      “previous” scan lines.
 14                   The accused sensors also do not include a “switching device”
 15                      recited by claim 7 of the ’017 patent, regardless of whether or not
 16                      that term is construed as a means-plus-function limitation. In the
 17                      event the term is construed as a means-plus-function limitation, the
 18                      accused sensors do not include any structure that performs the
 19                      recited function or that would correlate with the corresponding
 20                      structure of the limitation. Even if the term is not construed as a
 21                      means-plus-function term, the accused sensors do not perform the
 22                      function of “interconnect a first sensing node of a first sensing pixel
 23                      to a second sensing node of a second sensing pixel in response to a
 24                      select signal, wherein the first sensing pixel is in a first scan line
 25                      and the second sensing pixel is in a second scan line,” wherein the
 26                      “select signal” is properly construed to mean the same select signal
 27                      that controls a select transistor.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    22
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 30 of 97 Page ID
                                #:16297


  1                   The accused sensors do not infringe claims that depend on claims 1
  2                      or 7 for at least the reasons enumerated above.
  3                                 (ii)    No doctrine of equivalents
  4           Plaintiffs’ attempt to argue infringement under the doctrine of equivalents is
  5   flawed, for at least the following reasons:
  6                   There is also no equivalence between the accused sensors and the
  7                      “in response to a line select signal” limitation because, by using
  8                      independent control signals to control the floating-diffusion switch
  9                      and the select transistor (as it is done in the accused Nikon sensors),
 10                      the accused products achieve the floating-diffusion switching
 11                      function via a substantially different way to achieve a substantially
 12                      different result from the perspective of one of ordinary skill in the
 13                      art. First, a different physical wiring layout is required to
 14                      independently control the select transistor and the floating-diffusion
 15                      switch (“FDSW”) transistor, and substantially different timings for
 16                      those control signals are required to operate those separate
 17                      transistors. In particular, a separate control signal line is dedicated
 18                      to the floating diffusion switch, requiring a different wiring
 19                      structure all together, thus the “way” is substantially different.
 20                      Second, the result is also substantially different because the accused
 21                      products provide the flexibility to share floating diffusions only
 22                      when such sharing is desired, which may not be in every situation.
 23                      The ’017 Patent discloses only the sharing of sensing nodes that
 24                      always happens under the control of the select signal when a unit
 25                      pixel is being read out, and neither discloses nor suggests the
 26                      flexible sharing of sensing nodes.
 27                   With respect to the “switching device” limitation of claim 7 of the
 28                      ’017 patent, a switching device that uses the row-select signal to
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    23
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 31 of 97 Page ID
                                #:16298


  1                      interconnect two sensing nodes of neighboring scan lines (as
  2                      required by claim 7 of the ’017 patent) vs. a switching device that
  3                      uses an independent, dedicated control signal for interconnecting
  4                      the sensing nodes (such as the case for the accused Nikon sensors)
  5                      are substantially different and distinct structures. The differences
  6                      are substantial in that, in the accused sensors, a substantially
  7                      different control scheme is used to control the floating diffusion
  8                      switch, rather than relying on the row select signal of the current
  9                      scan line. The two structures perform the function of sharing
 10                      sensing nodes using a substantially different way (single vs. dual
 11                      control signals) to achieve a substantially different result (always
 12                      sharing the neighboring sensing node when a single select signal is
 13                      used vs. capable of sharing or not sharing the sensing nodes when
 14                      independent control signals are used).
 15                   There is also a substantial difference between sharing sensing nodes
 16                      of current and previous scan lines, as required by claim 1 of the
 17                      ’017 patent, and the sharing of floating diffusions between a current
 18                      and subsequent scan line, as done by the accused sensors.
 19                                 (iii)   Prosecution history estoppel limits the doctrine
                                            of equivalents
 20
              Prosecution history estoppel precludes Plaintiffs from attempting to prove
 21
      infringement of the ’017 patent claims through the doctrine of equivalents. Because
 22
      the ’017 patent claims priority to the ’312 patent (Defendants note that the ’017
 23
      patent should not be afforded the priority of the ’312 patent because new matter
 24
      was added at the time of filing), the prosecution history estoppel effect of the ’312
 25
      patent also applies to the ’017 patent. Hence, the discussion above with respect to
 26
      the ’312 patent is equally applicable to the ’017 patent.
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    24
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 32 of 97 Page ID
                                #:16299


  1                                         (1)    Evidence in Support of Prosecution
                                                   History Estoppel Defense
  2
              In support of their prosecution history estoppel defense, Defendants will rely
  3
      upon the following key facts and evidence:
  4
                      The ’312 patent and its file wrapper;
  5
                      The ’017 patent and its file wrapper;
  6
                      Prior art considered by the patent examiner during the prosecution
  7
                         of the ’312 and ’017 patents; and
  8
                      Documentary evidence and testimony that the applicant
  9
                         relinquished subject matter to avoid prior art during the patent
 10
                         prosecution, including testimony of Defendants’ expert Dr. Stuart
 11
                         Kleinfelder.
 12
                                    (iv)    Evidence for non-infringement by the accused
 13                                         sensors
 14           In order to prove non-infringement, Defendants will rely on the following
 15   key facts and evidence:
 16                   The ’312 patent and its file wrapper;
 17                   The ’017 patent and its file wrapper;
 18                   All of the testimony and documentary evidence related to the
 19                      Parties’ claim constructions; and
 20                   Testimony and documentary evidence that the accused sensors do
 21                      not include each and every limitation of independent claims 1 or 7,
 22                      or any of their dependent claims, including without limitation
 23                      testimony of Defendants’ expert Dr. Stuart Kleinfelder.
 24                          e.     The ’574 Patent
 25           The accused Nikon sensors do not infringe the asserted claims of the ’574
 26   patent, either literally or under the doctrine of equivalents.
 27                                 (i)     There is no literal infringement
 28           As properly construed, the accused Nikon sensors do not literally infringe
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     25
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 33 of 97 Page ID
                                #:16300


  1   any claims of the ’574 patent, including asserted claims 1-13 and 16-31 of the ’574
  2   Patent. In particular:
  3                   The accused sensors do not include any of a “first pixel,” “second
  4                      pixel,” “third pixel,” or “sensing pixel” recited limitations of the
  5                      asserted claims of the ’574 patent.
  6                   The accused sensors do not literally meet the limitation of
  7                      “selectively electrically coupling the first sensing node of the first
  8                      pixel to a second sensing node of a second pixel of the image
  9                      sensor, wherein the first pixel is in an nth line and the second pixel
 10                      is in an n-1th line,” as recited in claim 9 of the ’574 patent. As
 11                      discussed above, the accused sensors do not share sensing nodes
 12                      with “previous” scan lines.
 13                   The accused sensors also do not selectively couple sensing nodes in
 14                      response to row select signals, as required by each of claims 3, 13,
 15                      17-19, 24-26, 28 and 29 of the ’574 patent.
 16           The accused Nikon sensors do not meet the limitations of the asserted claims
 17   of the ’574 patent for at least the reasons enumerated above.
 18                                 (ii)    There is no basis for applying the doctrine of
                                            equivalents
 19
              Plaintiffs’ attempt to argue infringement under the doctrine of equivalents is
 20
      flawed, for at least the following reasons:
 21
                      The difference between the structure of the accused sensor pixels
 22
                         and a “first pixel,” “second pixel,” “third pixel,” or “sensing pixel,”
 23
                         as recited in the asserted claims, is not insubstantial to one of
 24
                         ordinary skill in the art. The function of the “first pixel,” “second
 25
                         pixel,” “third pixel,” and “sensing pixel” in the asserted claims of
 26
                         the ’574 Patent is to detect light at a single location (i.e., using a
 27
                         single photodiode) in the image plane. The way by which a “first
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    26
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 34 of 97 Page ID
                                #:16301


  1                      pixel,” “second pixel,” “third pixel,” or “sensing pixel” performs
  2                      that function, as shown in the patents, is with a structure that
  3                      includes a single photodiode to generate charges corresponding to
  4                      the amount of light detected by the photodiode, and a
  5                      corresponding sensing node to read out the photodiode voltage.
  6                      Two photodiodes that constitute two separate pixels that share a
  7                      single floating diffusion, such as those found in the accused
  8                      products, perform a substantially different function – to detect
  9                      (separately) light for more than one color (e.g., red and green), and
 10                      do so in a substantially different way (by sharing a single floating
 11                      diffusion), to provide substantially different results (outputting two
 12                      different color values rather than just one) than a single photodiode
 13                      structure that makes up a “sensing pixel.” Separately, the sharing
 14                      of a single sensing node between two photodiodes requires a
 15                      substantially different way of operation than having a sensing node
 16                      dedicated to each photodiode. Specifically, the structural
 17                      difference between two photodiodes sharing one sensing node
 18                      using two transfer gates with independent controls vs. one
 19                      photodiode with one transfer gate that transfer charges to a
 20                      dedicated sensing node use substantially different control
 21                      operations.
 22                   There is also no equivalence between the independent control
 23                      signal used in the accused sensors and the “select signal” limitation
 24                      because, by using independent control signals to control the
 25                      floating-diffusion switch and the select transistor (as it is done in
 26                      the accused sensors), the accused products achieve the floating-
 27                      diffusion switching function via a substantially different way to
 28                      achieve a substantially different result from the perspective of one
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   27
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 35 of 97 Page ID
                                #:16302


  1                      of ordinary skill in the art. First, a different physical wiring layout
  2                      is required to independently control the select transistor and the
  3                      floating-diffusion switch (“FDSW”) transistor, and substantially
  4                      different timings for those control signals are required to operate
  5                      those separate transistors. In particular, a separate control signal
  6                      line is dedicated to the floating diffusion switch, requiring a
  7                      different wiring structure all together, thus the “way” is
  8                      substantially different. Second, the result is also substantially
  9                      different because the accused products provide the flexibility to
 10                      share floating diffusions only when such sharing is desired, which
 11                      may not be in every situation. The ’574 Patent discloses only the
 12                      sharing of sensing nodes that always happens under the control of
 13                      the select signal when a unit pixel is being read out, and neither
 14                      discloses nor suggests the flexible sharing of sensing nodes.
 15                   There is also a substantial difference between sharing sensing nodes
 16                      of current and previous scan rows, as required by claims 11 and 12
 17                      of the ’574 patent, and the sharing of floating diffusions between a
 18                      current and subsequent scan line, as done by the accused sensors.
 19                                 (iii)   Prosecution history estoppel limits the doctrine
                                            of equivalents
 20
              Prosecution history estoppel precludes Plaintiffs from attempting to prove
 21
      infringement of the ’574 patent claims through the doctrine of equivalents. Because
 22
      the ’574 patent claims priority to the ’312 patent (Defendants note that the ’574
 23
      patent should not be afforded the priority of the ’017 or the ’312 patent because
 24
      new matter was added at the time of filing), the prosecution history estoppel effect
 25
      of the ’312 patent also operates on the ’574 patent. Hence, the discussion above
 26
      with respect to the ’312 patent is equally applicable to the ’574 patent.
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    28
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 36 of 97 Page ID
                                #:16303


  1                                         (1)    Evidence in Support of Prosecution
                                                   History Estoppel Defense
  2
              In support of their prosecution history estoppel defense, Defendants will rely
  3
      upon the following key facts and evidence:
  4
                      The ’312 patent and its file wrapper;
  5
                      The ’017 patent and its file wrapper;
  6
                      The ’574 patent and its file wrapper;
  7
                      Prior art considered by the patent examiner during the prosecution
  8
                         of the ’312, 017, and ’574 patents; and
  9
                      Documentary evidence and testimony that the applicant
 10
                         relinquished subject matter to avoid prior art during the patent
 11
                         prosecution, including testimony of Nikon’s expert Dr. Stuart
 12
                         Kleinfelder.
 13
                                    (iv)    Evidence for non-infringement by the accused
 14                                         sensors
 15           In order to rebut Plaintiffs’ claims of infringement, Defendants will rely on
 16   the following key facts and evidence:
 17                   The ’312 patent and its file wrapper;
 18                   The ’017 patent and its file wrapper;
 19                   The ’574 patent and its file wrapper;
 20                   All of the testimony and documentary evidence related to the
 21                      Parties’ claim constructions; and
 22                   Testimony and documentary evidence that the accused sensors do
 23                      not include each and every limitation of the independent claims or
 24                      any of their dependent claims, including without limitation
 25                      testimony of Defendants’ expert Dr. Stuart Kleinfelder.
 26           B.     Induced Infringement Under 35 U.S.C. § 271(b)
 27           Defendants are not liable for induced infringement of any of the asserted
 28   patents pursuant to 35 U.S.C. § 271(b).
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     29
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 37 of 97 Page ID
                                #:16304


  1                  1.      Elements Required to Prove Inducement Under 35 U.S.C.
                             § 271(b)
  2
              In order to be liable for inducement of infringement, a defendant must
  3
      “actively induce[] infringement of a patent.” 35 U.S.C. § 271(b). “Induced
  4
      infringement under § 271(b) requires knowledge [by the inducer] that the induced
  5
      acts constitute patent infringement.” Global-Tech Appliances, Inc. v. SEB S.A., 563
  6
      U.S. 754, 755 (2011). Thus, the inducer must have “actively and knowingly aid[ed]
  7
      and abet[ted] another’s direct infringement.” DSU Med. Corp. v. JMS Co., 471
  8
      F.3d 1293, 1304-1305 (Fed. Cir. 2006). “[K]nowledge of the acts alleged to
  9
      constitute infringement” is not enough. The ‘mere knowledge of possible
 10
      infringement by others does not amount to inducement; specific intent and action to
 11
      induce infringement must be proven.’” Id. at 1305.
 12
                     2.      Evidence that Nikon Is Not Liable for Induced Infringement
 13                          Under 35 U.S.C. § 271(b)
 14           Nikon will introduce the following categories of evidence establishing that
 15   Nikon did not induce infringement any of the asserted patents under 35 U.S.C.
 16   § 271(b):
 17                   Testimony and evidence that Nikon Corp. does not directly interact
 18                       with U.S. customers;
 19                   Testimony and evidence that Sendai Nikon Corp. only
 20                       manufactures cameras for Nikon Corp. in Japan and has no contacts
 21                       with the U.S., and has no role in the design, development,
 22                       marketing, or sale of the accused products;
 23                   Testimony and evidence showing that Plaintiffs failed to identify
 24                       instances of users using the asserted method claims of the ’335
 25                       Patent in the U.S.;
 26                   Testimony and evidence showing that Plaintiffs failed to identify
 27                       instances of users using the asserted method claims of the ’574
 28                       Patent in the U.S.;
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   30
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 38 of 97 Page ID
                                #:16305


  1                   Testimony and evidence showing that Plaintiffs failed to identify
  2                      instances of users using the asserted method claims of the ’163
  3                      Patent in the U.S.;
  4                   Testimony and evidence that Nikon Corp. did not know of the ’163
  5                      Patent before May 2009;
  6                   Testimony and evidence that Sendai Nikon Corp. and Nikon Inc.
  7                      did not know of the ’163 Patent before the complaint for
  8                      Investigation No. 337-TA-1059 was filed in the International Trade
  9                      Commission;
 10                   Testimony and evidence that Nikon Corp. did not know of the ’335
 11                      Patent before February 27, 2009;
 12                   Testimony and evidence that Nikon Inc. and Sendai Nikon Corp.
 13                      did not know of the ’335 Patent before they received a copy of
 14                      Plaintiffs’ complaint in the 7083;
 15                   Testimony and evidence that Nikon Corp., Nikon Inc., and Sendai
 16                      Nikon Corp. did not know of the ’574 Patent before they received a
 17                      copy of Plaintiffs’ complaint filed in the 7083 case;
 18                   Testimony and evidence that Nikon Corp. first became aware of the
 19                      existence of the ’312 Patent in March 2013, but did not know of its
 20                      contents at that time;
 21                   Testimony and evidence that Nikon Corp. first became aware of the
 22                      contents of the ’312 Patent when it received a copy of Plaintiffs’
 23                      complaint filed in the 3221 case;
 24                   Testimony and evidence that Nikon Corp. first became aware of the
 25                      ’017 Patent when it received a copy of Plaintiffs’ complaint in the
 26                      3221 case;
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   31
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 39 of 97 Page ID
                                #:16306


  1                   Testimony and evidence that Nikon Inc. and Sendai Nikon Corp.
  2                      did not know of the ’312 and ’017 Patents until they received a
  3                      copy of Plaintiffs’ complaint in the 3221 case;
  4                   Testimony and evidence that Nikon did not specifically intend
  5                      anyone to infringe the asserted patents;
  6                   Testimony and evidence that Nikon was not willfully blind to the
  7                      asserted patents;
  8                   Testimony and evidence that Nikon did not have any intent or
  9                      knowledge required by 35 U.S.C. § 271(b);
 10                   Testimony and evidence showing that Plaintiffs failed to identify
 11                      any infringement evidence for Sendai Nikon Corp.;
 12                   Testimony and evidence showing that Plaintiffs failed to identify
 13                      any evidence proving that Nikon knowingly, actively, and
 14                      intentionally aided and abetted another’s infringement in the U.S.;
 15                   Testimony and evidence that Nikon had a good faith belief of non-
 16                      infringement and invalidity for the asserted patents (See I.A.2
 17                      (failure to prove direct infringement), II.B (non-infringement), and
 18                      II.C (invalidity));
 19                   Testimony and evidence that operating a Nikon camera in one of
 20                      the many modes that do not involve Face Priority AF or Pet Portrait
 21                      is a substantial non-infringing use for the ’163 Patent;
 22                   Testimony and evidence that operating a Nikon D4, Df, or D4S in
 23                      two of the three modes of operation, including the base mode and
 24                      video mode of operation, is a substantial non-infringing use for the
 25                      ’312, ’017, and ’574 Patent;
 26                   Testimony and evidence that Sendai Nikon Corp. is not an “alter
 27                      ego” of Nikon Corp.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   32
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 40 of 97 Page ID
                                #:16307


  1                   Testimony and evidence that there is no direct infringement of the
  2                       asserted claims of the ’163, ’335, ’312, ’017, ’574 Patents, and
  3                       therefore no indirect infringement
                          o See I.A.2 (failure to prove direct infringement) and II.B (non-
  4                          infringement)
  5           C.     Contributory Infringement Under 35 U.S.C. § 271(c)
  6           Defendants are not liable for contributory infringement of the asserted
  7   patents pursuant to 35 U.S.C. § 271(c).
  8                  1.      Elements Required to Prove Infringement Under 35 U.S.C.
                             § 271(c)
  9
              In order to prove contributory infringement, Plaintiffs must prove that: (1)
 10
      Defendants knew of the patents; (2) Defendants supplied a part or a component to a
 11
      third party for use in a product, machine, or process that infringes a claim; (3) the
 12
      third party infringed the claim; and (4) the part or component is a significant part of
 13
      the invention, was especially made or adapted for use in a way that infringes, and
 14
      has no significant non-infringing use. Aro Mfg. Co. v. Convertible Top
 15
      Replacement Co., 377 U.S. 476, 488-89 (1964).
 16
              “In order to succeed on a claim of contributory infringement, in addition to
 17
      proving an act of direct infringement, plaintiff must show that defendant ‘knew that
 18
      the combination for which its components were especially made was both patented
 19
      and infringing’ and that defendant’s components have ‘no substantial non-
 20
      infringing uses.’” Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1320 (Fed.
 21
      Cir. 2009) (citations omitted).
 22
                     2.      Evidence that Defendants Are Not Liable for Contributory
 23                          Infringement Under 35 U.S.C. § 271(c)
 24           Defendants will introduce the following categories of evidence establishing
 25   that Defendants did not contribute to the infringement any of the asserted patents
 26   under 35 U.S.C. § 271(c):
 27                   Testimony and evidence that Nikon Corp. does not directly interact
 28                       with U.S. customers;
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   33
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 41 of 97 Page ID
                                #:16308


  1                   Testimony and evidence that Sendai Nikon Corp. only
  2                      manufactures cameras for Nikon Corp. in Japan and has no contacts
  3                      with the U.S., and has no role in the design, development,
  4                      marketing, or sale of the accused products;
  5                   Testimony and evidence showing that Plaintiffs failed to identify
  6                      instances of users using the asserted method claims of the ’335
  7                      Patent in the U.S.;
  8                   Testimony and evidence showing that Plaintiffs failed to identify
  9                      instances of users using the asserted method claims of the ’574
 10                      Patent in the U.S.;
 11                   Testimony and evidence showing that Plaintiffs failed to identify
 12                      instances of users using the asserted method claims of the ’163
 13                      Patent in the U.S.;
 14                   Testimony and evidence that Nikon Corp. did not know of the ’163
 15                      Patent before May 2009;
 16                   Testimony and evidence that Sendai Nikon Corp. and Nikon Inc.
 17                      did not know of the ’163 Patent before the complaint for
 18                      Investigation No. 337-TA-1059 was filed in the International Trade
 19                      Commission;
 20                   Testimony and evidence that Nikon Corp. did not know of the ’335
 21                      Patent before February 27, 2009;
 22                   Testimony and evidence that Nikon Inc. and Sendai Nikon Corp.
 23                      did not know of the ’335 Patent before they received a copy of
 24                      Plaintiffs’ complaint in the 7083;
 25                   Testimony and evidence that Nikon Corp., Nikon Inc., and Sendai
 26                      Nikon Corp. did not know of the ’574 Patent before they received a
 27                      copy of Plaintiffs’ complaint filed in the 7083 case;
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   34
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 42 of 97 Page ID
                                #:16309


  1                   Testimony and evidence that Nikon Corp. first became aware of the
  2                      existence of the ’312 Patent in March 2013, but did not know if its
  3                      contents at that time;
  4                   Testimony and evidence that Nikon Corp. first became aware of the
  5                      contents of the ’312 Patent when it received a copy of Plaintiffs’
  6                      complaint filed in the 3221 case;
  7                   Testimony and evidence that Nikon Corp. first became aware of the
  8                      ’017 Patent when it received a copy of Plaintiffs’ complaint in the
  9                      3221 case;
 10                   Testimony and evidence that Nikon Inc. and Sendai Nikon Corp.
 11                      did not know of the ’312 and ’017 Patents until they received a
 12                      copy of Plaintiffs’ complaint in the 3221 case;
 13                   Testimony and evidence that Nikon did not intend for anyone to
 14                      infringe the asserted patents;
 15                   Testimony and evidence that Nikon was not willfully blind to the
 16                      asserted patents;
 17                   Testimony and evidence that Nikon did not have any intent or
 18                      knowledge required by 35 U.S.C. § 271(c);
 19                   Testimony and evidence showing that Plaintiffs failed to identify
 20                      any infringement evidence for Sendai Nikon Corp.;
 21                   Testimony and evidence that Nikon had a good faith belief of non-
 22                      infringement and invalidity of the asserted patents (See I.A.2
 23                      (failure to prove direct infringement), II.B (non-infringement), and
 24                      II.C (invalidity));
 25                   Testimony and evidence that Nikon does not sell or otherwise
 26                      distribute the accused products as components of a multi-
 27                      component product;
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   35
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 43 of 97 Page ID
                                #:16310


  1                   Testimony and evidence that operating a Nikon camera in one of
  2                       the many modes that do not involve Face Priority AF or Pet Portrait
  3                       is a substantial non-infringing use for the ’163 Patent;
  4                   Testimony and evidence that operating a Nikon D4, Df, or D4S in
  5                       two of the three modes of operation, including the base mode and
  6                       video mode of operation, is a substantial non-infringing use for the
  7                       ’312, ’017 and ’574 Patent;
  8                   Testimony and evidence that Sendai Nikon Corp. is not an “alter
  9                       ego” of Nikon Corp.
 10                   Testimony and evidence that there is no direct infringement of the
 11                       asserted claims of the ’163, ’335, ’312, ’017, ’574 Patents, and
 12                       therefore no indirect infringement
 13                          o See I.A.2 (failure to prove direct infringement) and II.B (non-
 14                              infringement)
 15   III.    NIKON’S DEFENSES [L.R. 16-4.1(D)]
 16           A.     Failure to State a Claim
 17                  1.      Legal Standard
 18           To state a legal claim, a plaintiff must plausibly allege sufficient facts such
 19   that, accepted as true, allow a court to draw the inference that the defendant is liable
 20   for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Factual
 21   allegations must be enough to raise a right to relief above the speculative level . . . .
 22   “ Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). There must be “more than
 23   a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.
 24   “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s
 25   liability, it ‘stops short of the line between possibility and plausibility’” that the
 26   plaintiff is entitled to relief. Id. (citation omitted).
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   36
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 44 of 97 Page ID
                                #:16311


  1                  2.      Evidence that Plaintiffs Have Failed to State a Claim
  2                   Testimony and evidence to show that Plaintiffs have not stated a
  3                       sufficient claim to accuse Sendai Nikon of infringement. See
  4                       Twombly, 550 U.S. at 555;
  5                   Testimony and evidence to show that Plaintiffs allege no specific
  6                       facts to support an inference that Sendai Nikon or Nikon Inc. had
  7                       pre-suit knowledge of the patents-in-suit or knowledge that one or
  8                       more of Defendants’ activities allegedly induced or contributed to
  9                       infringement;
 10                   Testimony and evidence to show that Plaintiffs also failed to allege
 11                       which Nikon entity (i.e., Nikon Corp., Sendai Nikon, or Nikon,
 12                       Inc.) is accused of which elements of inducement and contributory
 13                       infringement;
 14                   Testimony and evidence to show that the following cameras are
 15                       subject to a license: Nikon D5600, D500, D600, D750, D800,
 16                       D800E, D810, D810A, D3300, D5300, D5500, D7000, D7500, and
 17                       D850.
 18                   Testimony and evidence to show that Plaintiffs failed to allege
 19                       sufficient facts to state a claim of infringement by the following
 20                       accused Nikon cameras: D300, D500, D600, D610, D750, D800,
 21                       D800E, D810, D810A, D850, D3100, D3200, D3300, D3400,
 22                       D5300, D5500, D7000, D7100, D7500, V1, J1, J2, S1, V2, J3, S2,
 23                       AW1, and J4;
 24                   Evidence consistent with Nikon’s Motion to Dismiss Plaintiffs’
 25                       First Amended Complaint in the 3221 case (3221 ECF No. 34-1).
 26           B.     Non-infringement
 27           Plaintiffs bear the burden of proving infringement. See, e.g., Uniloc USA,
 28   Inc. v. Microsoft Corp., 632 F.3d 1292, 1301 (Fed. Cir. 2011). Defendants will
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   37
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 45 of 97 Page ID
                                #:16312


  1   show that Plaintiffs fail to meet that burden for the reasons, and using the evidence
  2   described in, Section I.A.2.
  3           C.     Invalidity
  4           Nikon contends that the asserted patents are invalid under 35 U.S.C. §§ 112,
  5   ¶¶ 1, 2, 6; id. § 102; or id. § 103.5
  6                  1.      Invalidity Under 35 U.S.C. § 112
  7                          a.     35 U.S.C. § 112, ¶ 1 – Written Description
  8           The asserted claims of the ’312, ’017, and ’574 Patents, and claims 5, 7, and
  9   9 of the ’335 Patent, are invalid because the common specification of the ’312,
 10   ’017, ’574, and ’335 Patents does not contain an adequate written description of the
 11   claimed subject matter. Defendants will show by clear and convincing evidence
 12   that the specification fails to meet the legal requirements for written description of
 13   an invention. See Federal Circuit Bar Association Model Jury Instructions, B.4.2a.
 14           The written description requirement ensures that the issued claims
 15   correspond to the scope of the written description that was provided in the original
 16   application. E.g., Federal Circuit Bar Association Model Jury Instructions, B.4.2a.
 17   In deciding whether the patents’ specification satisfies the written description
 18   requirement, the jury must consider the description from the viewpoint of a person
 19   having ordinary skill in the field of technology of the patent when the application
 20   was filed. The written description requirement is satisfied if a person having
 21   ordinary skill reading the original patent application would have recognized that it
 22   describes the full scope of the claimed invention as it is finally claimed in the issued
 23   patent and that the named inventor actually possessed that full scope by the filing
 24   date of the original application. E.g., Federal Circuit Bar Association Model Jury
 25   Instructions, B.4.2a.
 26           Specifically, for the ’312 patent, all of the asserted claims recite a “unit
 27
              5
               All statutory citations in this Memorandum are pre-AIA.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   38
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 46 of 97 Page ID
                                #:16313


  1   pixel.” To the extent “unit pixel” is ultimately determined to include “one or more”
  2   photodiodes, the ’312 patent specification would not lead a person of ordinary skill
  3   in the art to reasonably conclude that the named inventor was in possession of the
  4   claimed subject matter.
  5           Specifically, for the ’312 patent, claim 1 recites “wherein a sensing node of a
  6   unit pixel in a previous scan line is selectively shared with a sensing node of a unit
  7   pixel in a current scan line in response to a line select signal of the current scan
  8   line.” To the extent “selectively sharing” refers to variable capacitance of a pixel or
  9   the use of a signal other than the select signal of the current scan line to share
 10   sensing nodes, the ’312 patent specification would not lead a person of ordinary
 11   skill in the art to reasonably conclude that the named inventor was in possession of
 12   the claimed subject matter.
 13           Specifically, for the ’017 patent, all asserted claims recite a “sensing pixel.”
 14   To the extent “sensing pixel” is ultimately determined to include “one or more”
 15   photodiodes, the ’017 patent specification would not lead a person of ordinary skill
 16   in the art to reasonably conclude that the named inventor was in possession of the
 17   claimed subject matter.
 18           Specifically, for the ’017 patent, claim 1 recites “a sensing node arranged to
 19   receive the electrical signal, wherein the sensing node is selectively couplable to a
 20   sensing node of a sensing pixel in a previous scan line of the pixel array.” To the
 21   extent “selectively couplable” refers to variable capacitance of a pixel or the use of
 22   a signal other than the select signal of the current scan line to share sensing nodes,
 23   the ’017 patent specification would not lead a person of ordinary skill in the art to
 24   reasonably conclude that the named inventor was in possession of the claimed
 25   subject matter.
 26           Specifically, for the ’574 patent, various asserted claims recite “first pixel,”
 27   “second pixel,” “third pixel,” and “sensing pixel.” To the extent any of such pixel
 28   terms is ultimately determined to include “one or more” photodiodes, the ’574
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   39
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 47 of 97 Page ID
                                #:16314


  1   patent specification would not lead a person of ordinary skill in the art to
  2   reasonably conclude that the named inventor was in possession of the claimed
  3   subject matter.
  4           Specifically, with respect to the asserted method claims of the ’574 patent,
  5   the ’574 patent specification would not lead a person of ordinary skill in the art to
  6   reasonably conclude that the named inventor was in possession of the claimed
  7   methods.
  8           Specifically, with respect to the asserted claim 30 of the ’574 patent, the ’574
  9   patent specification would not read a person of ordinary skill in the art to
 10   reasonably conclude that the named inventor was in possession of the claimed
 11   subject matter, including an external system.
 12           Specifically, with respect to claims 3, 9-16, and 24-29 of the ’574 patent,
 13   each of which recites limitation directed to the selective coupling of sensing nodes,
 14   To the extent selectively coupling refers to variable capacitance of a pixel or the use
 15   of a signal other than the select signal of the current scan line to share sensing
 16   nodes, the ’574 patent specification would not lead a person of ordinary skill in the
 17   art to reasonably conclude that the named inventor was in possession of the claimed
 18   subject matter.
 19           Specifically, with respect to claim 2 of the ’574 patent, the ’574 patent
 20   specification would not lead a person of ordinary skill in the art to reasonably
 21   conclude that the name inventor was in possession of the claimed subject matter of
 22   using a select signal to control the transfer transistor, or the use of more than one
 23   select signal in connection with the scanning of a single pixel.
 24           Specifically, with respect to claim 4 of the ’574 patent, the ’574 patent
 25   specification would not lead a person of ordinary skill in the art to reasonably
 26   conclude that the name inventor was in possession of the claimed subject matter of
 27   connecting a second and third pixel together, which would effectively require
 28   coupling of a previous and a subsequent sensing node, without connecting a
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   40
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 48 of 97 Page ID
                                #:16315


  1   current-scan sensing node.
  2           Specifically, with respect to claim 6 of the ’574 patent, the ’574 patent
  3   specification would not lead a person of ordinary skill in the art to reasonably
  4   conclude that the named inventor was in possession of the claimed subject matter of
  5   resetting two sensing nodes (first and second) to a reset level for one of the pixels.
  6           For each of the ’312, ’017, and ’574 patents, to the extent any of the asserted
  7   claims are construed to encompass the use of an independent control signal, other
  8   than a row select signal, to “selectively” couple or share the sensing nodes of two
  9   pixels, the common specification of the patents would not lead a person of ordinary
 10   skill in the art to reasonably conclude that the named inventor was in possession of
 11   the claimed subject matter.
 12           For the ’335 Patent, claims 5, 7, and 9 lack written description and
 13   enablement because they recite additional steps that are not disclosed in the
 14   specification. For example, Claim 5 recites the step of turning off the reset
 15   transistor after step (c) of claim 1. However, step (d) of claim 1 also recites turning
 16   off the reset transistor. There is no disclosure in the ’335 patent of turning off the
 17   reset transistor twice in a row. Therefore, there is no written description to support
 18   the language of claim 5. The same issue exists for claims 7 and 9. In particular,
 19   claim 7, when read in connection with step (e) of claim 1, requires turning off the
 20   first transfer transistor twice in a row, and claim 9 requires turning off the reset
 21   transistor twice in a row (again). Further, the specification of the ’335 patent does
 22   not enable a person of ordinary skill in the art to carry out the steps of claims 5, 7,
 23   or 9.
 24                          b.     35 U.S.C. § 112, ¶ 2 – Indefiniteness
 25           Defendants will prove that the asserted claims of the ’335 Patent are
 26   indefinite under 35 U.S.C. § 112, ¶ 2 and therefore invalid. The test for
 27   definiteness is whether the patent claim, when viewed in light of the specification
 28   and prosecution history, informs a person of skill in the art about the invention with
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   41
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 49 of 97 Page ID
                                #:16316


  1   reasonable certainty. Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120,
  2   2128–30 (2014). To succeed, Defendants must show by clear and convincing
  3   evidence that the claims are indefinite. Id. at 2130.
  4           Claim 1 of the ’335 Patent is indefinite because it is vague and unclear to a
  5   person of ordinary skill in the art, specifically, whether the “turning on” and
  6   “turning off” as recited in steps 1(c) – 1(f) represent a step of transitioning from an
  7   off state to an on state and from an on state to an off state, respectively, or whether
  8   the steps occur in the order recited, and if not in what order they would occur.
  9   Claim 1 and all dependent claims thereto are therefore invalid. 35 U.S.C. § 112, ¶
 10   2; Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1102 (Fed. Cir. 2014)
 11   (where an independent claim is held indefinite, any claims that depend on that
 12   independent claim are indefinite as well).
 13           Claim 3 of the ’335 Patent is indefinite because the phrase “the method
 14   controls a depletion time and a photo charge generating and integrating time by
 15   adjusting a turn-on time and a turn-off time for the first and second transfer
 16   transistors” is indefinite, as it is unclear to a person of ordinary skill in the art
 17   whether the control of depletion time, photo charge generating time, and integrating
 18   time are made respectively or collectively.
 19           Claim 5 of the ’335 Patent is indefinite because it is unclear to a person of
 20   ordinary skill in the art whether the recited steps occur prior to or after the steps
 21   recited in step (c) of claim 1.
 22           Claim 6 of the ’335 Patent is indefinite because it is unclear to a person of
 23   ordinary skill in the art the whether the term “so that the sampled reset voltage level
 24   is converted into a digital signal” is a part of the claimed method or a mere
 25   statement of purpose of the prior step(s).
 26           Claim 7 of the ’335 Patent is indefinite because it is unclear to a person of
 27   ordinary skill in the art whether the recited steps occur prior to or after the steps
 28   recited in step (d) of claim 1.
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   42
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 50 of 97 Page ID
                                #:16317


  1           Claim 8 of the ’335 Patent is indefinite because it is unclear to a person of
  2   ordinary skill in the art the whether the term “so that the sampled reset voltage level
  3   is converted into a digital signal” is a part of the claimed method or a mere
  4   statement of purpose of the prior step(s).
  5           Claim 9 of the ’335 Patent is indefinite because it is unclear to a person of
  6   ordinary skill in the art it is unclear whether the additionally recited steps occur
  7   prior to or after the steps recited in step (e) of claim 1.
  8           Claim 10 of the ’335 Patent is indefinite because it is unclear to a person of
  9   ordinary skill in the art the whether the term “so that the sampled reset voltage level
 10   is converted into a digital signal” is a part of the claimed method or a mere
 11   statement of purpose of the prior step(s).
 12           Claim 11 of the ’335 Patent is indefinite because it is unclear to a person of
 13   ordinary skill in the art whether the further recited steps occur prior to or after the
 14   steps recited in step (f) of claim 1.
 15           Claim 12 of the ’335 Patent is indefinite because it is unclear to a person of
 16   ordinary skill in the art the whether the term “so that the sampled reset voltage level
 17   is converted into a digital signal” is a part of the claimed method or a mere
 18   statement of purpose of the prior step(s).
 19           Claim 1 of the ’312 Patent and claim 1 of the ’017 Patent are indefinite
 20   because they are mixed claims directed to both an apparatus and a method for using
 21   that apparatus. “A claim is considered indefinite if it does not reasonably
 22   apprise those skilled in the art of its scope.” IPXL Holdings LLC v. Amazon.com
 23   Inc., 430 F.3d 1377, 1383-84 (Fed. Cir. 2005) (citation omitted).
 24                                 (i)     Evidence in Support of Invalidity Under 35
                                            U.S.C. § 112 Defenses
 25
                                            (1)    ’335 Patent, claims 5, 7 & 9
 26
                      The ’335 patent, the patents and patent applications cited therein,
 27
                         and the ’335 prosecution history.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     43
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 51 of 97 Page ID
                                #:16318


  1                   Testimony and evidence to show that claims 5, 7, and 9 fail to meet
  2                       the written-description and/or enablement requirement.
  3                   All evidence regarding claim construction and invalidity in Nikon’s
  4                       expert reports.
  5
                                            (2)    ’312 Patent, claim 1
  6
                      The ’312 patent, the patents and patent applications cited therein,
  7
                          and the ’312 prosecution history.
  8
                      Expert testimony and evidence that a person of ordinary skill in the
  9
                          art would understand claim 1 of the ’312 patent was directed to
 10
                          both an apparatus and a method for using the claimed apparatus.
 11
                      All evidence regarding claim construction and invalidity in Nikon’s
 12
                          expert reports.
 13
 14                                         (3)    ’017 Patent, claim 1
 15                   The ’017 patent, the patents and patent applications cited therein,
 16                       and the ’312 and ’017 prosecution histories.
 17                   Expert testimony and evidence that a person of ordinary skill in the
 18                       art would understand that claim 1 of the ’017 patent was directed to
 19                       both an apparatus and a method for using the claimed apparatus.
 20                   All evidence regarding claim construction and invalidity set forth in
 21                       Nikon’s expert reports.
 22                  2.      Invalidity Under 35 U.S.C. §§ 102 and 103
 23                          a.     Elements for Invalidity Under 35 U.S.C. § 102
 24           In order to be entitled to a patent, the claimed subject matter must actually be
 25   “new.” In general, the claimed subject matter is new when the identical apparatus
 26   or method has not been made, used, or disclosed before. Anticipation must be
 27   determined on a claim-by-claim basis. E.g., Federal Circuit Bar Association Model
 28   Jury Instructions, B.4.3b-1.
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     44
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 52 of 97 Page ID
                                #:16319


  1                          b.     Elements for Invalidity Under 35 U.S.C. § 103
  2           “A party seeking to invalidate a patent on obviousness grounds must
  3   demonstrate by clear and convincing evidence that a skilled artisan would have
  4   been motivated to combine the teachings of the prior art references to achieve the
  5   claimed invention, and that the skilled artisan would have had a reasonable
  6   expectation of success in doing so.” Ivera Med. Corp. v. Hospira, Inc., 801 F.3d
  7   1336, 1344 (Fed. Cir. 2015) (citation omitted). In determining whether a patent
  8   claim is obvious, the jury must consider the level of ordinary skill in the art that
  9   someone would have had at the time the patent applications were filed, the scope
 10   and content of the prior art, and any differences between the prior art and the
 11   claimed invention. Ruiz v. A.B. Chance Co., 234 F.3d 654, 662-63 (Fed. Cir.
 12   2000); Federal Circuit Bar Association Model Jury Instructions, B.4.3c.
 13           In considering whether a claim is obvious, the jury may also consider
 14   “secondary considerations, which include: (1) whether the claimed invention was
 15   merely the predictable result of using prior art elements according to their known
 16   function(s); (2) whether the claim provides an obvious solution to a known problem
 17   in the relevant field; (3) whether the prior art teaches or suggests the desirability of
 18   combining elements of the claim; (4) whether the prior art teaches away from
 19   combining elements in the claim; (5) whether it would have been obvious to try the
 20   combinations of elements, such as when there is a design need or market pressure to
 21   solve a problem and there are a finite number of identified, predictable solutions;
 22   and (6) whether the change resulted more from design incentives or other market
 23   forces.” See Brown & Williamson Tobacco Corp. v. Philip Morris, Inc., 229 F.3d
 24   1120, 1129 (Fed. Cir. 2000); Federal Circuit Bar Association Model Jury
 25   Instructions, B.4.3c.
 26                          c.     Invalidity Under 35 U.S.C. §§ 102 and 103 Defense
 27                                 (i)     The ’163 Patent
 28           Defendants will prove by clear and convincing evidence that every asserted
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   45
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 53 of 97 Page ID
                                #:16320


  1   claim of the ’163 Patent is anticipated or obvious in view of prior art.
  2                                          (1)   Evidence in support of §§ 102 and 103
                                                   invalidity
  3
              In support of their §§ 102 and 103 defenses, Defendants will rely on the
  4
      following key facts and evidence:
  5
                      The ’163 Patent and its file wrapper;
  6
                      All testimony and evidence related to the Parties’ claim
  7
                         constructions;
  8
                      Primary and secondary prior art references, including without
  9
                         limitation: Yow; the Yow Thesis; Kosugi; Hoogenboom; Fang;
 10
                         Crowley; and Rowley;
 11
                      Other publications cited in the prior art references, including
 12
                         without limitation: Yow & Cipolla, 1995 and Canny;
 13
                      Testimony and evidence concerning the public accessibility of any
 14
                         asserted prior art references;
 15
                      Testimony of Defendants’ expert witness Dr. Trevor Darrell that
 16
                         the ’163 Patent claims are anticipated and/or obvious in view of the
 17
                         prior art;
 18
                      Testimony and evidence establishing a lack of secondary
 19
                         considerations regarding obviousness; and
 20
                      The arguments set forth in Nikon’s expert reports regarding
 21
                         invalidity.
 22
                                      (ii)   The ’335 Patent
 23
              Defendants will prove by clear and convincing evidence that every asserted
 24
      claim of the ’335 Patent is anticipated or obvious in view of prior art.
 25
 26                                          (1)   Evidence in support of §§ 102 and 103
 27                                                invalidity
 28           In support of their §§ 102 and 103 defenses, Defendants will rely on the
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     46
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 54 of 97 Page ID
                                #:16321


  1   following key facts and evidence:
  2                   The ’335 Patent and its file wrapper;
  3                   All testimony and evidence pertinent to the Parties’ claim
  4                      constructions;
  5                   Prior art documents and physical exhibits, including without
  6                      limitation Takahashi, Matsunaga, Dickinson, and Gowda;
  7                   Testimony of Nikon’s expert witness Dr. Stuart Kleinfelder that the
  8                      ’335 Patent claims are anticipated and/or obvious in view of the
  9                      prior art;
 10                   Testimony and evidence establishing lack of secondary
 11                      considerations regarding obviousness; and
 12                   All of the arguments regarding invalidity in Nikon’s expert reports.
 13                                   (iii)   The ’312 Patent
 14           In support of their §§ 102 and 103 defenses, Defendants will rely on the
 15   following key facts and evidence:
 16                   The ’312 patent and its file wrapper;
 17                   All Testimony and evidence pertinent to the Parties’ claim
 18                      constructions;
 19                   Prior art documents and physical exhibits, including without
 20                      limitation: Kaifu, Yuki, Guidash ’665, Rhodes, and admitted prior
 21                      art;
 22                   Testimony of Defendants’ expert witnesses Mark Butterworth that
 23                      the ’312 patent claims are anticipated and/or obvious in view of the
 24                      prior art;6 and
 25
 26           6
              The Court’s holding that Yuki and Kaifu do not anticipate the ‘312 or ‘017
      Patents is based on claim construction holdings with which Defendants disagree.
 27   Defendants reserve the right to object and/or appeal the Court’s claim-construction
      ruling as well as the holding of no anticipation by Kaifu or Yuki.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     47
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 55 of 97 Page ID
                                #:16322


  1                   Testimony and evidence establishing the lack of secondary
  2                      considerations of obviousness.
  3                                 (iv)    The ’017 Patent
  4           In support of their §§ 102 and 103 defenses, Defendants will rely on the
  5   following key facts and evidence:
  6                   The ’312 patent and its file wrapper;
  7                   The ’017 patent and its file wrapper;
  8                   All Testimony and evidence pertinent to the Parties’ claim
  9                      constructions;
 10                   Prior art documents and physical exhibits, including without
 11                      limitation: Kaifu, Yuki, Guidash ’665, Guidash ’990, Suzuki,
 12                      Narui, Rhodes, and the admitted prior art;
 13                   Testimony of Defendants’ expert witnesses Mark Butterworth that
 14                      the ’017 patent claims are not entitled to a priority date earlier than
 15                      the March 2, 2012 U.S. filing date of the ’017 patent.
 16                   Testimony of Defendants’ expert witness Mark Butterworth that the
 17                      ’017 patent claims are anticipated and/or obvious in view of the
 18                      prior art; and
 19                   Testimony and evidence establishing lack of secondary
 20                      considerations regarding obviousness.
 21                                 (v)     The ’574 Patent
 22           In support of their §§ 102 and 103 defenses, Defendants will rely on the
 23   following key facts and evidence:
 24                   The ’312 patent and its file wrapper;
 25                   The ’017 patent and its file wrapper;
 26                   The ’574 patent and its file wrapper;
 27                   All Testimony and evidence pertinent to the Parties’ claim
 28                      constructions;
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   48
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 56 of 97 Page ID
                                #:16323


  1                   Prior art documents and physical exhibits, including without
  2                       limitation: Kaifu, Yuki, Guidash ’665, Guidash ’990, Rhodes,
  3                       Suzuki, Narui, Barbier, Altice Jr., and the admitted prior art;
  4                   Testimony of Defendants’ expert witness Mark Butterworth that the
  5                       ’574 patent claims are anticipated and/or obvious in view of the
  6                       prior art;
  7                   Testimony of Defendants’ expert witnesses Mark Butterworth that
  8                       the ’574 patent claims are not entitled to a priority date earlier than
  9                       the January 3, 2014 U.S. filing date of the ’574 patent; and
 10                   Testimony and evidence establishing lack of secondary
 11                       considerations of obviousness.
 12           D.     Estoppel
 13           Defendants contend that Plaintiffs are estopped from proving infringement
 14   by licensed products and that prosecution history estoppel precludes Plaintiffs from
 15   attempting to prove infringement of at least several of the asserted patents under the
 16   doctrine of equivalents.
 17                  1.      Prosecution History Estoppel
 18           Prosecution history estoppel prevents applying the doctrine of equivalents to
 19   reach subject matter relinquished by the patent applicant during prosecution. Festo
 20   Corp., 535 U.S. at 734. Amending a claim is not considered surrendering a
 21   particular equivalent if the rationale behind the amendment bears “no more than a
 22   tangential relation to the equivalent.” Id. at 740. However, “amendment made to
 23   avoid prior art that contains the equivalent in question is not tangential; it is central
 24   to allowance of the claim.” Festo Corp., 344 F.3d at 1369.
 25                          a.        Prosecution History Estoppel – ’163 Patent
 26           Defendants will prove that prosecution history estoppel precludes Plaintiffs
 27   from attempting to prove infringement of the ’163 Patent claims through the
 28   doctrine of equivalents. In particular, Plaintiffs cannot argue that the accused
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     49
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 57 of 97 Page ID
                                #:16324


  1   products derive a correlation image “pixel by pixel,” because the patentee
  2   distinguished Moghaddam, a prior art that derives, one region of an input image at a
  3   time, a probability that an image region contains a human face, by stating that
  4   Moghaddam did not calculate a “correlation image.” Plaintiffs also cannot argue
  5   that the accused products infringe by calculating a purported correlation image
  6   pixel after they identify a candidate region, because the patentee argued that the
  7   ’163 patent claims that deriving a correlation image necessarily precedes the step of
  8   identifying potential candidate regions. Finally, Plaintiffs are also precluded from
  9   arguing that the accused products infringe by identifying candidate regions through
 10   methods other than detecting a local maximum in a derived correlation image.
 11                                 (i)     Evidence in Support of Prosecution History
                                            Estoppel Defense
 12
                      The ’163 Patent and its file wrapper; and
 13
                      Prior art considered by the patent examiner during the prosecution
 14
                         of the ’163 Patent, including without limitation Moghaddam; and
 15
                      Documentary evidence and testimony that the patentee relinquished
 16
                         subject matter to avoid prior art during prosecution, including
 17
                         testimony of Defendants’ expert Dr. Trevor Darrell.
 18
                             b.     Prosecution History Estoppel – ’335 Patent
 19
              Defendants will prove that prosecution history estoppel precludes Plaintiffs
 20
      from attempting to prove infringement of the ’335 Patent claims through the
 21
      doctrine of equivalents. In particular, Plaintiffs cannot argue that, in claim 1, the
 22
      transitioning the transistors to an “on” or “off” state constitutes an insubstantial
 23
      difference to ensuring that the specified transistor is on or off. Plaintiffs also cannot
 24
      argue performing steps (a) through (f) in claim 1 in order without any overlap is
 25
      insubstantially different from performing the steps out of order or that the steps
 26
      may be overlapped. In showing prosecution history estoppel.
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    50
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 58 of 97 Page ID
                                #:16325


  1                                 (i)     Evidence in Support of Prosecution History
                                            Estoppel Defense
  2
                      The ’335 Patent and its file wrapper; and
  3
                      Prior art considered by the patent examiner during the prosecution
  4
                          of the ’335 Patent; and
  5
                      Documentary evidence and testimony that the patentee relinquished
  6
                          subject matter to avoid prior art during prosecution, including
  7
                          testimony of Defendants’ expert Dr. Stuart Kleinfelder.
  8
                             c.     Prosecution History Estoppel – Kwon Patents (’312,
  9                                 ’017, ’574 Patents)
 10           Defendants will prove that prosecution history estoppel precludes Plaintiffs
 11   from attempting to prove infringement of the Kwon Patent claims through the
 12   doctrine of equivalents. In particular, Plaintiffs cannot argue that a “select line” or
 13   any other similar limitation refers to any signals other than a row select signal under
 14   the doctrine of equivalents, because the applicants made arguments during the
 15   prosecution of the ’312 patent to distinguish against the cited prior art.
 16                                 (i)     Evidence in Support of Prosecution History
                                            Estoppel Defense
 17
                      The ’312 Patent and its file wrapper;
 18
                      Prior art considered by the patent examiner during the prosecution
 19
                          of the ’312 Patent; and
 20
                      Documentary evidence and testimony that the patentee relinquished
 21
                          subject matter to avoid prior art during the patent prosecution,
 22
                          including testimony of Nikon’s expert Mark Butterworth.
 23
                     2.      Other Estoppel
 24
                      Testimony and evidence showing that Plaintiffs are estopped from
 25
                          asserting infringement for the following cameras because they are
 26
                          subject to a license agreement: Nikon D5600, D500, D600, D750,
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    51
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 59 of 97 Page ID
                                #:16326


  1                       D800, D800E, D810, D810A, D3300, D5300, D5500, D7000,
  2                       D7500, and D850.
  3           E.     Marking
  4                  1.      Marking Elements
  5           When a patentee or its licensee makes or sells devices that are covered by its
  6   patent, the patentee cannot recover damages that may have occurred before the
  7   patentee gave the alleged infringer “notice of infringement.” 35 U.S.C. § 287(b)(2).
  8   Notice under § 287(b)(2) can be accomplished in one of two ways: actual or
  9   constructive. See, e.g., Maxwell v. J. Baker, Inc., 86 F.3d 1098, 1111-12 (Fed. Cir.
 10   1996). Thus, for Plaintiffs to be entitled to damages that may have accrued before
 11   it filed this lawsuit in April 2017, Plaintiffs must show either actual notice to Nikon
 12   or that it complied with the marking requirements. See Am. Med. Sys. v. Med.
 13   Eng’g Corp., 6 F.3d 1523, 1536 (Fed. Cir. 1993).
 14           “The patentee bears the burden of pleading and proving he complied with §
 15   287(a)’s marking requirement.” Arctic Cat Inc. v. Bombardier Rec. Prods., 876
 16   F.3d 1350, 1366 (Fed. Cir. 2017) (emphasis added), cert. denied, No. 17-1645,
 17   2018 WL 2766092 (U.S. Oct. 1, 2018). The Federal Circuit further held that the
 18   district court committed “legal error” to place the burden on the defendant, noting
 19   that “[t]he burden of proving compliance with marking is and at all times remains
 20   on the patentee.” Id. at 1367 (emphasis added).
 21                  2.      Nikon’s Marking Position
 22           Defendants contend that at least one claim of the ’163 Patent is being
 23   practiced by unmarked articles.
 24                          a.     Evidence in Support of Marking Position
 25           In support of their marking defense, Defendants will rely on the following
 26   key facts and evidence:
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   52
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 60 of 97 Page ID
                                #:16327


  1                   Testimony and evidence that show that Plaintiffs did not meet their
  2                       burden to show compliance with the marking statute under 35
  3                       U.S.C. § 287;
  4                   Testimony and evidence showing that one of Plaintiffs’ licensee’s
  5                       did not mark products that practiced the ’163 Patent;
  6                   The ’163 Patent and its file wrapper;
  7                   All Testimony and evidence pertinent to the Parties’ claim
  8                       constructions;
  9                   Testimony, documentary evidence, and physical exhibits showing
 10                       and/or related to the unmarked articles;
 11                   Testimony by Defendants’ expert witness Dr. Trevor Darrell; and
 12                   Testimony by Defendants’ expert witness Julie Davis.
 13           F.     Limitation on Recovery of Costs
 14                  1.      Limitation on Recovery of Costs Elements
 15           Plaintiffs are precluded from seeking recovery of costs by 35 U.S.C. § 288.
 16   Under 35 U.S.C. § 288, Plaintiffs can recover no costs in this case, because
 17   “[w]henever a claim of a patent is invalid, an action may be maintained for the
 18   infringement of a claim of the patent which may be valid. The patentee shall
 19   recover no costs unless a disclaimer of the invalid claim has been entered at the
 20   Patent and Trademark Office before the commencement of the suit.”
 21                  2.      Evidence in Support of Limitation on Recovery of Costs
                             Defense
 22
              Various claims of the ’163, ’335, ’312, ’017, and ’574 Patents are invalid, as
 23
      explained in Defendants’ Motion for Partial Summary Judgment (ECF No. 146,
 24
      153-1) and petitions for inter partes review (see ECF No. 203-3, 203-4).
 25
      Defendants are not aware of any disclaimer filed. Accordingly, under 35 U.S.C.
 26
      § 288, Plaintiffs can recover no costs in this case.
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   53
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 61 of 97 Page ID
                                #:16328


  1           G.     No Entitlement to Injunctive Relief
  2                  1.      Legal Standard for Injunctive Relief
  3           Plaintiffs bear the burden of proving entitlement to injunctive relief. eBay
  4   Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). Plaintiffs must prove the
  5   following: (1) they have suffered an irreparable injury; (2) that remedies at law,
  6   such as monetary damages, are inadequate to compensate for their injury; (3) that,
  7   considering the balance of hardships between the parties, a remedy in equity is
  8   warranted; and (4) that the public interest would not be disserved by a permanent
  9   injunction. Id.
 10                  2.      Evidence in Support of No Entitlement to Injunctive Relief
                             Defense
 11
              In support of their position, Defendants will rely on the following key facts
 12
      and evidence:
 13
                      All evidence demonstrating that Defendants have not infringed and
 14
                          do not infringe any of the asserted claims of the patents-in-suit,
 15
                          described more fully at Section I.A.2;
 16
                      All evidence that all of the asserted claims of the patents-in-suit are
 17
                          invalid, described more fully at Section II.C;
 18
                      Testimony and evidence that Plaintiffs do not currently, and do not
 19
                          plan to, sell in the United States consumer products that compete
 20
                          with the Accused Products;
 21
                      Testimony and evidence that Plaintiffs do not currently sell in the
 22
                          United States products that embody the asserted patents;
 23
                      Testimony and evidence regarding Plaintiffs’ acquisition of, and
 24
                          their motive for acquiring, the asserted patents;
 25
                      Testimony and evidence showing that the asserted patents have
 26
                          been licensed;
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    54
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 62 of 97 Page ID
                                #:16329


  1                   Expert testimony evidence that Plaintiffs have not suffered and will
  2                       not suffer any irreparable injury; and
  3                   Expert testimony evidence that Plaintiffs have an adequate remedy
  4                       at law;
  5                   Testimony and evidence that the public interest would be disserved
  6                       if the Nikon defendants were enjoined.
  7           H.     No Enhanced Damages
  8                  1.      No Enhanced Damages Elements
  9           Plaintiffs did not plead enhanced damages. An enhanced damages award
 10   “should generally be reserved for egregious cases typified by willful misconduct.”
 11   Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1934 (2016). Enhanced
 12   damages are only appropriate in “egregious cases of misconduct beyond typical
 13   infringement” and should not be awarded in “garden-variety cases.” Id. at 1935.
 14   Plaintiffs have not shown they are entitled to enhanced damages.
 15                  2.      Evidence in Support of No Enhanced Damages Defense
 16           In support of their position, Defendants will rely on the following key facts
 17   and evidence:
 18                   Testimony and evidence that shows that Nikon did not infringe any
 19                       of the asserted claims of the patents-in-suit;
 20                   Testimony and evidence that shows that Nikon had a good faith
 21                       belief that the accused products did not and do not infringe any of
 22                       the asserted claims of the patents-in-suit;
 23                   Testimony and evidence that shows that Nikon had a good faith
 24                       belief that the asserted claims were invalid;
 25                   Testimony and evidence that show that Plaintiffs did not meet their
 26                       burden to show that this is an “egregious case[] of misconduct
 27                       beyond typical infringement”; and
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    55
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 63 of 97 Page ID
                                #:16330


  1                   Testimony and evidence that show that Defendants were not willful
  2                       or willfully blind to infringement.
  3           I.     Lack of Personal Jurisdiction Over Sendai Nikon Corp.
  4                  1.      Personal Jurisdiction Elements
  5           Plaintiffs “bear[] the burden of demonstrating that jurisdiction is
  6   appropriate.” Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (citation
  7   omitted). To make a prima facie showing to establish personal jurisdiction,
  8   plaintiff must “demonstrate facts that if true would support jurisdiction over the
  9   defendant.” Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd., 328 F.3d
 10   1122, 1129 (9th Cir. 2003) (quoting Ballard v. Savage, 65 F.3d 1495, 1498 (9th
 11   Cir. 1995)).
 12           California’s “long-arm” statute provides that a court “may exercise
 13   jurisdiction on any basis not inconsistent with the Constitution of this state or of the
 14   United States.” Cal. Civ. Proc. Code § 410.10. If a defendant is found to be within
 15   the reach of the California long-arm statute, the court then must analyze whether
 16   the exercise of personal jurisdiction comports with due process, that is, whether
 17   plaintiff has demonstrated that defendant “purposefully avail[ed] itself of the
 18   privilege of conducting activities within the forum State,” so that it should
 19   “reasonably anticipate being haled into court there.” World-Wide Volkswagen
 20   Corp. v. Woodson, 444 U.S. 286, 297 (1980) (citations omitted). “However,
 21   because California’s long-arm statute is coextensive with the limits of due process,
 22   the two inquiries collapse into a single inquiry: whether jurisdiction comports with
 23   due process.” Inamed Corp. v. Kuzmak, 249 F.3d 1356, 1360 (Fed. Cir. 2001).
 24           Constitutional due process concerns are satisfied when a nonresident
 25   defendant has “certain minimum contacts with [the forum state] such that the
 26   maintenance of the suit does not offend traditional notions of fair play and
 27   substantial justice.” Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945) (citations
 28   omitted).
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   56
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 64 of 97 Page ID
                                #:16331


  1                  2.      Evidence in Support of Lack of Personal Jurisdiction
                             Defense
  2
              In support of their position, Defendants will rely on the following key facts
  3
      and evidence:
  4
                      Testimony and documentary evidence that show Sendai Nikon has
  5
                          no contacts with California or the United States. Therefore, the
  6
                          exercise of personal jurisdiction over it violates California’s long-
  7
                          arm statute and the U.S. Constitution’s Due Process Clause;
  8
                      Testimony and documentary evidence that show Sendai Nikon is a
  9
                          Japanese corporation with its principal place of business in Miyagi,
 10
                          Japan;
 11
                      Testimony and documentary evidence that show Sendai Nikon has
 12
                          no contact with California or its residents and does not conduct
 13
                          business in California or anywhere else in the United States;
 14
                      Testimony and documentary evidence that show Sendai Nikon is
 15
                          not registered to conduct business in California, or anywhere else in
 16
                          the United States, and does not in fact conduct any business in the
 17
                          United States;
 18
                      Testimony and documentary evidence that show Sendai Nikon has
 19
                          no employees, agents, offices, facilities, distributors, or
 20
                          representatives in California, or in the United States;
 21
                      Testimony and documentary evidence to show that Sendai Nikon
 22
                          also does not have a bank account or any financial instruments in
 23
                          California, or elsewhere in the United States;
 24
                      Testimony and documentary evidence that show Sendai Nikon has
 25
                          no real or personal property located in California;
 26
                      Testimony and documentary evidence that show Sendai Nikon does
 27
                          not sell or offer to sell its cameras to customers in California or the
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    57
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 65 of 97 Page ID
                                #:16332


  1                      United States, nor does it sell any product to individual end
  2                      consumers;
  3                   Testimony and documentary evidence that show Sendai Nikon has
  4                      no contact with California citizens, corporate entities or
  5                      organizations;
  6                   Testimony and documentary evidence to show that Sendai Nikon
  7                      does not ship or otherwise import any product into California or the
  8                      United States;
  9                   Testimony and documentary evidence to show that Sendai Nikon
 10                      has no dealings with Nikon Inc., the only U.S.-based Nikon
 11                      defendant in this suit;
 12                   Testimony and documentary evidence that Sendai Nikon Corp. is
 13                      not and “alter ego” of Nikon Corp; and
 14                   Evidence consistent with Nikon’s Motion to Dismiss Plaintiffs’
 15                      First Amended Complaint in the 3221 case (3221 ECF No. 34-1)
 16                      and the supporting Declaration of Nobuyuki Muraishi (3221 ECF
 17                      No. 34-2).
 18   IV.     EVIDENTIARY ISSUES [L.R. 16-4.1(H)]
 19           A.     Issues Relating to Motions in Limine
 20           The parties have filed various motions in limine. Defendants filed motions in
 21   limine regarding the following issues:
 22                   Motion in Limine No. 1 to Exclude Opinions of Plaintiffs’
 23                      Damages Expert, Dr. DeForest McDuff;
 24                   Motion in Limine No. 2 to Exclude Evidence Relating to an Article
 25                      Written by David Etchells;
 26                   Motion in Limine No. 3 to Exclude Prejudicial Statements About
 27                      Pre-Damages Period;
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   58
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 66 of 97 Page ID
                                #:16333


  1                   Motion in Limine No. 4 to Exclude Evidence ONSEMI-
  2                      CDCA0002056 and the Sealed Declaration of Rob Mihalko;
  3                   Motion in Limine No. 5 to Exclude Evidence Regarding
  4                      Undisclosed Infringement Position and Daubert Motion to Exclude
  5                      Opinions of Dr. Richard Carley;
  6                   Motion in Limine No. 6 to Exclude Mention of Non-Accused
  7                      Camera Features;
  8                   Motion in Limine No. 7 to Exclude Opinions by Dr. Mundy Not
  9                      Disclosed in his Reports, Declaration, or Deposition;
 10                   Motion in Limine No. 8 to Exclude Evidence of Willful
 11                      Infringement and Willful Blindness;
 12                   Motion in Limine No. 9 to Exclude Evidence of Infringement by
 13                      Sendai Nikon Corporation;
 14                   Motion in Limine No. 10 to Exclude Evidence Relating to
 15                      Negotiations.
 16           B.     Infringement of the ’335 Patent
 17           Plaintiffs are foreclosed from making any arguments, offering any opinions,
 18   or presenting any evidence regarding an infringement theory under the doctrine of
 19   equivalents for the ’335 Patent because the subject matter Plaintiffs seek to capture
 20   through the doctrine of equivalents was dedicated to the public. Johnson &
 21   Johnston Assocs. Inc. v. R.E. Service Co., Inc., 285 F.3d 1046 (Fed. Cir. 2002).
 22   Plaintiffs are also foreclosed from making any arguments, offering any opinions, or
 23   presenting any evidence regarding an infringement theory under the doctrine of
 24   equivalents for the ’335 Patent because of prosecution history estoppel.
 25   Accordingly, Defendants will seek to preclude Plaintiffs from making such
 26   arguments, offering such opinions, and presenting such evidence.
 27           Plaintiffs are similarly foreclosed from pursuing infringement theories under
 28   the doctrine of equivalents for the ’312, ’017, ’574, and ’163 patents. Defendants
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   59
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 67 of 97 Page ID
                                #:16334


  1   will also seek to preclude Plaintiffs from making such arguments, offering such
  2   opinions, and presenting such evidence.
  3           C.     Issues Relating to Sealing Confidential Information
  4           Much of the evidence to be presented at trial involves highly confidential
  5   business information of Plaintiffs, Defendants, and third parties. Public disclosure
  6   of this information would cause significant harm to the litigants and third parties.
  7   Defendants request that the courtroom be sealed during the presentation of such
  8   evidence.
  9           Plaintiffs presumably will have corporate representatives in the courtroom.
 10   In addition to sealing the courtroom, Defendants request that Plaintiffs’ corporate
 11   representatives be excluded during presentation of evidence that includes Nikon’s
 12   and third party confidential information. As contemplated by the Protective Order
 13   in this case (ECF No. 75), Defendants’ and third parties’ Highly Confidential
 14   information has been restricted to disclosure to Plaintiffs’ outside attorneys only.
 15   Disclosure of Nikon’s confidential information to Plaintiffs’ corporate
 16   representatives would cause significant harm to Defendants and third parties.
 17   V.      ISSUES OF LAW [L.R. 16-4.1(I)]
 18           A.     Claim Construction
 19           The Court construed terms related to the ’335, ’312, ’017, and ’574 patents in
 20   its October 4, 2018, Amended Order on Summary Judgment (ECF No. 305) and
 21   ordered the parties to file updated Memoranda of Contentions of Law and Fact.
 22   (ECF No. 296.) Nikon has updated its claim constructions below.7
 23
 24           7
              Nikon disagrees with the Court’s constructions regarding the ’312, ’017, and
      ’574 patents and reserves all rights, including its right to object and/or appeal.
 25   Moreover, to the extent any of these interpretations change on reconsideration,
      Nikon reserves all rights. Nikon further reserves the right to appeal the Court’s
 26   holding that the terms “unit pixel”, “sensing pixel”, “first pixel”, ‘second pixel” and
      “third pixel” are not limited to a single-photodiode structure. Finally, Nikon
 27   reserves the right to rebut Plaintiffs’ construction for any additional terms not listed
      herein.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   60
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 68 of 97 Page ID
                                #:16335


  1                  1.      Claim construction is an issue of law for the Court to decide.
  2           Markman, 52 F.3d at 976. When there is an actual dispute regarding the
  3   proper scope of a term, the Court must resolve that dispute. O2 Micro Int’l Ltd. v.
  4   Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). Various claim
  5   terms still require construction by the Court. The parties proposed during discovery
  6   competing constructions for these terms,8 as set forth in the table below.
  7   Defendants believe all of the following terms should be construed by the Court as
  8   indicated in Defendants’ proposed constructions. To the extent Plaintiffs submit
  9   additional terms in their Memorandum of Contentions of Law and Fact, Defendants
 10   reserve the right to respond to those terms in Defendants’ Trial Brief. ’163 Patent
 11
       Term                     Claim        Plaintiffs’            Nikon’s
 12                                          Proposal               Proposal
 13     “correlating”           1, 6         Plain and ordinary     “performing an image
 14                                          meaning; no            correlation operation
 15                                          construction           between the input image
 16                                          required.              and a kernel that results
 17                                                                 in a correlation image”
                                             If the Court decides
 18
                                             to construe this
 19
                                             term, in the
 20
                                             alternative
 21
                                             Plaintiffs propose
 22
                                             that “correlating”
 23
                                             means “applying a
 24
                                             set of weights to
 25
 26
              8
              Plaintiffs’ Second Suppl. Resps. to Defendants’ First Set of Interrogs. (No.
 27   11) at Exs. F-1  F-5; Defendants’ Twelfth Suppl. Resps. to Plaintiffs’ First Set of
      Interrogs. (No. 13) at Suppl. Ex. 7.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     61
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 69 of 97 Page ID
                                #:16336


  1    Term                     Claim        Plaintiffs’            Nikon’s
                                             Proposal               Proposal
  2
                                             the values in a
  3
                                             region of an image
  4
                                             and computing the
  5
                                             sum of the
  6
                                             weighted values.”
  7
        “correlation”           1, 7         Plain and ordinary     “an image correlation
  8
                                             meaning; no            operation between the
  9
                                             construction           input image and a kernel
 10
                                             required.              that results in a
 11
                                                                    correlation image”
 12                                          If the Court decides
 13                                          to construe this
 14                                          term, in the
 15                                          alternative
 16                                          Plaintiffs propose
 17                                          that “correlation”
 18                                          means “the
 19                                          application of a set
 20                                          of weights in a
 21                                          region of an image
 22                                          and computing the
 23                                          sum of the
 24                                          weighted values.”
 25     “correlation            1            Plain and ordinary     “A two-dimensional
 26     image”                               meaning; no            image obtained by an
 27                                          construction           image correlation
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     62
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 70 of 97 Page ID
                                #:16337


  1    Term                     Claim        Plaintiffs’            Nikon’s
                                             Proposal               Proposal
  2
                                             required.              operation between the
  3
                                                                    input image and a kernel”
  4
                                             If the Court decides
  5
                                             to construe this
  6
                                             term, in the
  7
                                             alternative
  8
                                             Plaintiffs propose
  9
                                             that “correlation
 10
                                             image” means “a
 11
                                             set of pixel
 12
                                             correlation values”
 13
        “convolution”           4, 16        Plain and ordinary     “An image correlation
 14
                                             meaning; no            operation between the
 15
                                             construction           input image and a kernel,
 16
                                             required.              resulting in a correlation
 17
                                                                    image”
 18
                                             If the Court decides
 19
                                             to construe this
 20
                                             term, in the
 21
                                             alternative
 22
                                             Plaintiffs propose
 23
                                             that “convolution”
 24
                                             means “application
 25
                                             of a set of weights
 26
                                             in a region of an
 27
                                             image and
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     63
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 71 of 97 Page ID
                                #:16338


  1    Term                     Claim        Plaintiffs’            Nikon’s
                                             Proposal               Proposal
  2
                                             computing the sum
  3
                                             of the weighted
  4
                                             values.”
  5
  6
  7
  8
  9
 10
 11
 12
 13     “convolution            4, 16        Plain and ordinary     “a two-dimensional
 14     kernel”                              meaning; no            matrix that represents a
 15                                          construction           target image pattern of
 16                                          required               interest”
 17
 18                                          If the Court decides
 19                                          to construe this
 20                                          term, in the
 21                                          alternative
 22                                          Plaintiffs propose
 23                                          that “convolution
 24                                          kernel” means the
 25                                          “set of weights
 26                                          used in
 27                                          correlation.”
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                       64
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 72 of 97 Page ID
                                #:16339


  1    Term                     Claim        Plaintiffs’                Nikon’s
                                             Proposal                   Proposal
  2
        “first filtering        15           This term is not           This term is subject to §
  3
        means                                subject to § 112 ¶         112 ¶ 6.
  4
        configured for                       6.                         Function: “identifying a
  5
        identifying a                        A first filter that        plurality of image
  6
        plurality of                         identifies a               regions of said input
  7
        image regions of                     plurality of image         image that have a
  8
        said input image                     regions of said            likelihood of containing
  9
        that have a                          input image that           said target image pattern”
 10
        likelihood of                        have a likelihood of       and “correlate said image
 11
        containing said                      containing said            with a reference image
 12
        target image                         target image pattern       pattern to select said
 13
        pattern”                             and is configured to       image regions”
 14
 15                                          correlate said input       Structure: linear
 16                                          image with a               matched filter 56,
 17                                          reference image            programmed to employ
 18                                          pattern to select          an algorithm described at
 19                                          said image regions,        7:10-21 and 7:44-53
 20                                          said reference

 21                                          image pattern being

 22                                          indicative of said

 23                                          target image

 24                                          pattern.

 25                                          Alternatively,        if
 26                                          the Court finds this
 27                                          term subject to §
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                        65
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 73 of 97 Page ID
                                #:16340


  1    Term                     Claim        Plaintiffs’            Nikon’s
                                             Proposal               Proposal
  2
                                             112 ¶ 6:
  3
  4                                          Function:

  5                                          identifying a

  6                                          plurality of image

  7                                          regions of said

  8                                          input image that

  9                                          have a likelihood of

 10                                          containing said

 11                                          target image pattern

 12                                          Structure: “linear
 13                                          matched filter” and
 14                                          equivalents thereof
 15                                          Alternatively, if
 16                                          the Court finds this
 17                                          term subject to §
 18                                          112 ¶ 6 and adopts
 19                                          Defendants’
 20                                          Function, the
 21                                          structure is still
 22                                          provided by “linear
 23                                          matched filter” and
 24                                          equivalents thereof.
 25     “second                 15                                  This term is subject to §
                                             This term is not
 26     filtering means                                             112 ¶ 6.
                                             subject to § 112 ¶
 27     operatively                          6.                     Function: “screening said
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                        66
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 74 of 97 Page ID
                                #:16341


  1    Term                     Claim        Plaintiffs’            Nikon’s
                                             Proposal               Proposal
  2
        coupled to and                       A second filter        image regions to select a
  3
        operatively                          operatively coupled    candidate region that has
  4
        following said                       to and operatively     a high likelihood of
  5
        first filtering                      following said first   containing said target
  6
        means for                            filtering means that   image pattern” and
  7
        screening said                       screens said image     “examine a grayscale
  8
        image regions                        regions to select a    characteristic of said
  9
        to select a                          candidate region       image regions as a
 10
        candidate                            that has a high        determination factor in
 11
        region that has                      likelihood of          selecting said candidate
 12
        a high                               containing said        region from among said
 13
        likelihood of                        target image pattern   image regions”
 14
        containing said                      and that is            Structure: non-linear
 15
        target image                         configured to          filter 66 programmed to
 16
        pattern, said                        examine a              employ an algorithm
 17
        second filtering                     grayscale              described at 7:64-8:7
 18
        means being                          characteristic of
 19
        configured to                        said image regions
 20
        examine a                            as a determination
 21
        grayscale                            factor in selecting
 22
        characteristic of                    said candidate
 23
        said image                           region from among
 24
        regions as a                         said image regions.
 25
        determination
 26                                          Alternatively, if
        factor in
 27                                          the Court construes
        selecting said
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     67
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 75 of 97 Page ID
                                #:16342


  1    Term                     Claim        Plaintiffs’            Nikon’s
                                             Proposal               Proposal
  2
        candidate                            Defendants’
  3
        region                               requested language
  4
        fromamong said                       and also finds this
  5
        image regions”                       term subject to §
  6
                                             112 ¶ 6:
  7
  8
  9                                          Function:

 10                                          screening said

 11                                          image regions to

 12                                          select a candidate

 13                                          region that has a

 14                                          high likelihood of

 15                                          containing said

 16                                          target image pattern

 17
 18                                          Structure: “non-
 19                                          linear filter” and
 20                                          equivalents thereof
 21
                                             Alternatively, if
 22
                                             the Court construes
 23
                                             Defendants’
 24
                                             requested language
 25
                                             and finds this term
 26
                                             subject to § 112 ¶ 6
 27
                                             and adopts
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                        68
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 76 of 97 Page ID
                                #:16343


  1    Term                       Claim       Plaintiffs’               Nikon’s
                                              Proposal                  Proposal
  2
                                              Defendants’
  3
                                              Function, the
  4
                                              structure for
  5
                                              Defendants’
  6
                                              proposed function
  7
                                              is still provided by
  8
                                              the structure
  9
                                              immediately above.
 10
 11
                      2.    ’312 Patent
 12
             Term           Claims      Court’s                Plaintiffs’         Defendants’
 13                                 Construction              Construction         Construction
 14    “unit pixel”         All           (The Court        “light detecting    “light detecting
 15                                       held that         structure(s)        structure having a
 16                                       unit pixel        having one or       single photodiode
 17                                       is not            more                and
 18                                       limited to        photodiodes”        corresponding
 19                                       a single-                             sensing node.”
 20                                       photodiode
 21                                       structure)
        “selectively
 22     shared with a       1          “connectable         “connectable via a Plain and ordinary
        sensing node
 23     of a unit pixel                via a switch         switch with a       meaning, wherein
        in a current
 24     scan line”                     with a sensing       sensing node of a   “unit pixel”
 25                                    node of a unit       unit pixel in a     means “light
 26                                    pixel in a           current scan line   detecting
 27                                    current scan         to selectively      structure having a
 28                                    line to              receive             single photodiode
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                       69
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 77 of 97 Page ID
                                #:16344


  1          Term           Claims        Court’s               Plaintiffs’         Defendants’
                                        Construction           Construction         Construction
  2
                                       selectively           photocharges         and
  3
                                       receive               from one or more     corresponding
  4
                                       photocharges          photodiodes of       sensing node.”
  5
                                       from one or           the unit pixel in
  6
                                       more                  the current scan
  7
                                       photodiodes of line and not from
  8
                                       the unit pixel        any photodiode in
  9
                                       in the current        the previous scan
 10
                                       scan line and         line”
 11
                                       not from any
 12
                                       photodiode in
 13
                                       the previous
 14
                                       scan line”
 15
                            1                                Plain and ordinary This term lacks
 16
                                                             meaning; no          written
 17
                                                             construction         description
 18
                                                             required             support
 19
 20
                                                             If the Court         Alternatively:
 21
                                                             decides to           “electrically
 22
                                                             construe this        coupled”
 23
                                                             term, in the
 24
                                                             alternative
 25
                                                             Plaintiffs propose
 26
                                                             that “selectively
 27
                                                             shared” means
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                        70
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 78 of 97 Page ID
                                #:16345


  1          Term           Claims        Court’s          Plaintiffs’         Defendants’
                                        Construction      Construction         Construction
  2
                                                        “selectively
  3
                                                        connectable
  4
                                                        directly or
  5
                                                        indirectly”
  6
                            1, 7                        Plain and ordinary “in response to a
  7
                                                        meaning; no          signal that is
  8
                                                        construction         applied to a select
  9
                                                        required             transistor of a unit
 10
                                                                             pixel to couple
 11
                                                        If the Court         the unit pixel to
 12
                                                        decides to           an output line”
 13
                                                        construe this
 14
                                                        term, in the
 15
                                                        alternative
 16
                                                        Plaintiffs propose
 17
                                                        that “in response
 18
                                                        to a line select
 19
                                                        signal” means “in
 20
                                                        response to an
 21
                                                        electrical signal
 22
                                                        applied to a
 23
                                                        switching device”
 24
       “a switching         7                           This term is not     This term is
 25
       device                                           subject to 35        governed by 35
 26
       configured to                                    U.S.C. § 112, ¶ 6    U.S.C. § 112, ¶ 6.
 27
       interconnect a                                   and no
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   71
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 79 of 97 Page ID
                                #:16346


  1          Term           Claims        Court’s          Plaintiffs’        Defendants’
                                        Construction      Construction        Construction
  2
       sensing node of                                  construction is     Function: to
  3
       a selected unit                                  required (plain     interconnect the
  4
       pixel to a                                       and ordinary        sensing node of
  5
       sensing node of                                  meaning).           the selected unit
  6
       a neighboring                                                        pixel to the
  7
       unit pixel in                                    However, if the     sensing node of a
  8
       response to a                                    Court decides to    neighboring unit
  9
       select signal”                                   construe the term, pixel in response
 10
                                                        it should be        to a select signal
 11
                                                        construed to mean
 12
                                                        a switching         Structure: (as
 13
                                                        device configured shown in FIG. 4):
 14
                                                        to interconnect     switching device
 15
                                                        two sensing         M400 or M450
 16
                                                        nodes.              for
 17
                                                                            interconnecting
 18
                                                        Function:           the sensing node
 19
                                                        interconnecting a   of the currently
 20
                                                        sensing node of a   selected pixel to
 21
                                                        selected unit pixel the sensing node
 22
                                                        to a sensing node   of the nearest
 23
                                                        of a neighboring    neighboring pixel
 24
                                                        unit pixel in       which is lately
 25
                                                        response to a       scanned, in
 26
                                                        select signal       response to the
 27
                                                                            row select signal.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   72
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 80 of 97 Page ID
                                #:16347


  1            Term         Claims        Court’s               Plaintiffs’       Defendants’
                                        Construction           Construction       Construction
  2
                                                             Structure:
  3
                                                             switching device
  4
                                                             such as a
  5
                                                             transistor (e.g.,
  6
                                                             M400, M450.)
  7
        “selected            7         “the pixel that        “unit pixel        “selected
  8
        unit                           is enabled to          enabled to         light
  9
        pixel”                         receive                receive            detecting
 10
                                       photocharges           photocharges       structure
 11
                                       from one or            from one or        having a
 12
                                       more                   more               single
 13
                                       corresponding          corresponding      photodiode
 14
                                       photodiodes”           photodiodes”       and
 15
                                                                                 corresponding
 16
                                                                                 sensing node”
 17
        “neighboring         7          “nearby unit          “nearby unit       “ neighboring
 18
        unit pixel”                     pixel that is         pixel              light detecting
 19
                                        not connected         disconnected       structure having
 20
                                        from its one          from its one or    a single
 21
                                        or more               more               photodiode and
 22
                                        photodiodes”          photodiodes”       corresponding
 23
                                                                                 sensing node”
 24
 25
 26
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                        73
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 81 of 97 Page ID
                                #:16348


  1                  3.      ’017 Patent9
  2                                 Court’s               Plaintiffs’          Defendants’
      Term                Claims
  3                                 Construction          Construction         Construction
  4   “sensing            All        (The Court held      “light detecting     “light detecting
  5   pixel”                         that sensing         structure(s)         structure having
  6                                  pixel is not         having one or        a single
  7                                  limited to a         more                 photodiode and
  8                                  single-              photodiodes”         corresponding
  9                                  photodiode                                sensing node.”
 10                                  structure)
      “the sensing
 11   node is       1               “a sensing node in “a sensing node in Plain and
 12   selectively                   a current scan line a current scan line ordinary meaning
      couplable to
 13   a sensing                     is selectively        is selectively
      node of a                     connectable via a     connectable via a
 14   sensing pixel
 15   in a previous                 switch with a         switch with a
      scan line”
 16                                 sensing node of a     sensing node of a
 17                                 sensing pixel in a    sensing pixel in a
 18                                 previous scan line previous scan line
 19                                 to receive an         to receive an
 20                                 electrical signal     electrical signal
 21                                 from one or more      from one or more
 22                                 photodiodes of        photodiodes of
 23                                 the sensing pixel     the sensing pixel
 24                                 in the current scan in the current scan
 25                                 line and not from     line and not from
 26
               9
              Nikon reserves the right to appeal the Court’s holding that the term “sensing
 27   pixel”is not limited to a single-photodiode structure. Nikon further reserves the
      right to rebut Plaintiffs’construction for any additional terms not listed herein.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     74
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 82 of 97 Page ID
                                #:16349


  1
                                    Court’s             Plaintiffs’          Defendants’
  2   Term               Claims
                                    Construction        Construction         Construction
  3
                                    any photodiode in any photodiode in
  4
                                    the previous scan   the previous scan
  5
                                    line”               line”
  6
      “selectively       1                              Plain and ordinary This term lacks
  7
      couplable”                                        meaning; no          written
  8
                                                        construction         description
  9
                                                        required             support
 10
 11
                                                        If the Court         Alternatively:
 12
                                                        decides to           “electrically
 13
                                                        construe this        couplable”
 14
                                                        term, in the
 15
                                                        alternative
 16
                                                        Plaintiffs propose
 17
                                                        that “selectively
 18
                                                        couplable” means
 19
                                                        “selectively
 20
                                                        connectable
 21
                                                        directly or
 22
                                                        indirectly”
 23
      “in response       7                              Plain and ordinary “a signal that is
 24
      to a select                                       meaning; no          applied to a
 25
      signal”                                           construction         select transistor
 26
                                                        required             of a unit pixel to
 27
                                                                             couple the unit
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   75
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 83 of 97 Page ID
                                #:16350


  1
                                    Court’s             Plaintiffs’           Defendants’
  2   Term               Claims
                                    Construction        Construction          Construction
  3
                                                        If the Court          pixel to an output
  4
                                                        decides to            line”
  5
                                                        construe this
  6
                                                        term, in the
  7
                                                        alternative
  8
                                                        Plaintiffs propose
  9
                                                        that “in response
 10
                                                        to a select signal”
 11
                                                        means “in
 12
                                                        response to an
 13
                                                        electrical signal”
 14
      “a switching       7                              This term is not      This term is
 15
      device                                            subject to 35         governed by 35
 16
      configured to                                     U.S.C. § 112, ¶ 6     U.S.C. § 112, ¶
 17
      interconnect a                                    and no                6.
 18
      first sensing                                     construction is
 19
      node of a first                                   required (plain       Function: to
 20
      sensing pixel                                     and ordinary          interconnect a
 21
      to a second                                       meaning).             first sensing node
 22
      sensing node                                                            of a first sensing
 23
      of a second                                       However, if the       pixel to a second
 24
      sensing pixel                                     Court decides to      sensing node of a
 25
      in response to                                    construe the term, second sensing
 26
      a select                                          it should be          pixel in response
 27
      signal,                                           construed to mean to a select signal,
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   76
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 84 of 97 Page ID
                                #:16351


  1
                                    Court’s                Plaintiffs’          Defendants’
  2   Term               Claims
                                    Construction           Construction         Construction
  3
      wherein the                                          a switching          wherein the first
  4
      first sensing                                        device configured sensing pixel is
  5
      pixel is in a                                        to interconnect      in a first scan line
  6
      first scan line                                      two sensing          and the second
  7
      and the                                              nodes.               sensing pixel is
  8
      second                                                                    in a second scan
  9
      sensing pixel                                        Function:            line
 10
      is in a second                                       Interconnecting a
 11
      scan line”                                           first sensing node   Structure: (as
 12
                                                           of a first sensing   shown in FIG. 4):
 13
                                                           pixel to a second    switching device
 14
                                                           sensing node of a    M400 or M450
 15
                                                           second sensing       for
 16
                                                           pixel in response    interconnecting
 17
                                                           to a select signal   the sensing node
 18
                                                                                of the currently
 19
                                                           Structure:           selected pixel to
 20
                                                           Switching device     the sensing node
 21
                                                           such as a            of the nearest
 22
                                                           transistor (e.g.,    neighboring pixel
 23
                                                           M400,                which is lately
 24
                                                           M450.)               scanned, in
 25
                                                                                response to a row
 26
                                                                                select signal.
 27
        “first            7          “sensing pixel         “sensing pixel       Term lacks
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                      77
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 85 of 97 Page ID
                                #:16352


  1
                                    Court’s               Plaintiffs’       Defendants’
  2   Term               Claims
                                    Construction          Construction      Construction
  3
        sensing                      enabled to           enabled to        written
  4
        pixel”                       receive              receive           description
  5
                                     photocharges         photocharges      support.
  6
                                     from one or          from one or
  7
                                     more                 more              Alternatively:
  8
                                     corresponding        corresponding
  9
                                     photodiodes”         photodiodes”      “a light
 10
                                                                            detecting
 11
                                                                            structure
 12
                                                                            having a
 13
                                                                            single
 14
                                                                            photodiode
 15
                                                                            and
 16
                                                                            corresponding
 17
                                                                            sensing node”
 18
        “second           7          “nearby unit         “nearby unit      Term lacks
 19
        sensing                      pixel                pixel             written
 20
        pixel”                       disconnected         disconnected      description
 21
                                     from its one or      from its one or   support.
 22
                                     more                 more
 23
                                     photodiodes”         photodiodes”      Alternatively:
 24
                                                                            “a nearby light
 25
                                                                            detecting
 26
                                                                            structure having
 27
                                                                            a single
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     78
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 86 of 97 Page ID
                                #:16353


  1
                                     Court’s                  Plaintiffs’           Defendants’
  2   Term                 Claims
                                     Construction             Construction          Construction
  3
                                                                                     photodiode and
  4
                                                                                     corresponding
  5
                                                                                     sensing node”
  6
                      4.        ’574 Patent10
  7
                                       Court’s              Plaintiffs’           Defendants’
  8   Term                 Claims
                                       Construction Construction                  Construction
  9
      “first pixel”        1, 4, 6, 9- (The Court           Plain and ordinary Term lacks written
 10
                           15, 17,     held that the        meaning; no           description support.
 11
      “second              18, 20,     “pixel” terms        construction
 12
      pixel”               23, 24,     in the ’574          required              Alternatively:
 13
                           30          Patent are not
 14
      “third pixel”                    limited to a         If the Court          “light detecting
 15
                                       single-              decides to            structure having a
 16
      “sensing                         photodiode           construe this term, single photodiode
 17
      pixel(s)”                        structure)           in the alternative    and corresponding
 18
                                                            Plaintiffs propose    sensing node”
 19
                                                            that “first pixel,”
 20
                                                            “second pixel,”
 21
                                                            “third pixel, and
 22
                                                            “sensing pixel”
 23
                                                            means “light
 24
                                                            detecting
 25
                                                            structure(s) having
 26
 27            10
             Nikon reserves the right to rebut Plaintiffs’ construction for any additional
      terms not listed herein.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                       79
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 87 of 97 Page ID
                                #:16354


  1
                                      Court’s           Plaintiffs’            Defendants’
  2   Term               Claims
                                      Construction Construction                Construction
  3
                                                        one or more
  4
                                                        photodiodes”
  5
      “select            2, 5, 7,                       Plain and ordinary “signal for
  6
      signal”            13, 17,                        meaning; no            selecting a row of
  7
                         18, 19,                        construction           image sensing
  8
                         22, 29                         needed.                pixels”
  9
 10
                                                        If the Court
 11
                                                        decides to
 12
                                                        construe this term,
 13
                                                        in the alternative
 14
                                                        Plaintiffs propose
 15
                                                        that “select signal”
 16
                                                        means “electrical
 17
                                                        signal.”
 18
      “selectively       3, 9, 13,                      Plain and ordinary This term lacks
 19
      electrically       24                             meaning; no            written description
 20
      coupling”                                         construction           support
 21
                                                        needed.
 22
                                                                               Alternatively:
 23
                                                        If the Court
 24
                                                        decides to             “electrically
 25
                                                        construe this term, coupling”
 26
                                                        in the alternative
 27
                                                        Plaintiffs propose
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   80
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 88 of 97 Page ID
                                #:16355


  1
                                       Court’s             Plaintiffs’           Defendants’
  2   Term                Claims
                                       Construction Construction                 Construction
  3
                                                           that “selectively
  4
                                                           electrically
  5
                                                           coupling” means
  6
                                                           “selectively
  7
                                                           electrically
  8
                                                           connecting
  9
                                                           directly or
 10
                                                           indirectly.”
 11
                     5.        ’335 Patent
 12
            Term               Claim       Court’s             Plaintiffs’          Defendants’
 13
                                       Construction          Construction          Construction
 14
       Preamble            1           Entire              “reset transistor     Entire preamble of
 15
                                       preamble of         coupled between       claim 1 is a
 16
                                       claim 1 is a        a power supply        limitation
 17
                                       limitation          and the single
 18
                                                           sensing node for
 19
                                                           outputting the
 20
                                                           photoelectric
 21
                                                           charges stored in
 22
                                                           the single sensing
 23
                                                           node, in []
 24
                                                           response to a
 25
                                                           third control
 26
                                                           signal” is limiting
 27
       “(a) fully          1                               Plain and             fully depleting by
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                      81
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 89 of 97 Page ID
                                #:16356


  1
       depleting the                                         ordinary             “setting both the
  2
       first and                                                                  reset transistor and
  3
       second                                                                     corresponding
  4
       photodiodes”                                                               transfer transistor
  5
                                                                                  on while the select
  6
                                                                                  transistor is off”
  7
       “adjusting a       3                                  Plain and            “varying the turn-
  8
       turn-on time                                          ordinary             on and turn-off
  9
       and a turn-off                                                             times of the first
 10
       time for the                                                               and second
 11
       first and                                                                  transfer
 12
       second                                                                     transistors”
 13
       transfer
 14
       transistors”
 15
       Whether steps 1                 Yes                   Yes, with overlap Yes
 16
       (a) – (f) must
 17
       be performed
 18
       in order
 19
       “turning           1            the phrases           “turning on”         Plain and ordinary
 20
       on”/”turning                    “turning off’         means ensuring       meaning
 21
       off” terms                      and “tuning           that the specified
 22
                                       on” as used           transistor is on;
 23
                                       in steps l (c)        “turning off”
 24
                                       through l (f)         means ensuring
 25
                                       mean that the that the specified
 26
                                       transistors           transistor is off
 27
                                       transition
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                        82
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 90 of 97 Page ID
                                #:16357


  1
                                       from on to
  2
                                       off, and from
  3
                                       off to on,
  4
                                       respectively.
  5
              B.     Plaintiffs’ Are Not Entitled to Injunctive Relief
  6
              Whether Plaintiffs are entitled to injunctive relief is an issue of law for the
  7
      Court to decide. eBay, 547 U.S. at 391. Plaintiffs are not entitled to injunctive
  8
      relief as a matter of law because Defendants have not infringed any of the asserted
  9
      claims of the patents-in-suit, and the asserted claims of the patents-in-suit are
 10
      invalid.
 11
              Moreover, even assuming the patents-in-suit are valid and infringed (which
 12
      they are not), Plaintiffs are not entitled to injunctive relief because they have not
 13
      suffered and will not suffer irreparable injury; remedies available at law are
 14
      adequate to compensate for any injury; the balance of hardships between the parties
 15
      does not favor a remedy in equity; and the public interest would be disserved by a
 16
      permanent injunction.
 17
              C.     Plaintiffs’ Are Not Entitled to Enhanced Damages
 18
              An enhanced damages award “should generally be reserved for egregious
 19
      cases typified by willful misconduct.” Halo Elecs., 136 S. Ct. at 1934. Enhanced
 20
      damages are only appropriate in “egregious cases of misconduct beyond typical
 21
      infringement” and should not be awarded in “garden-variety cases.” Id. at 1935.
 22
      Plaintiffs have not shown they are entitled to enhanced damages, as there has been
 23
      no proof of egregious misconduct on the part of the Nikon defendants. Plaintiffs
 24
      cannot prove infringement, let alone any “egregious” misconduct, and Nikon has a
 25
      good faith belief that the asserted claims of the patents-in-suit are not infringed and
 26
      are invalid.
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                       83
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 91 of 97 Page ID
                                #:16358


  1           D.     Plaintiffs are Foreclosed From Pursuing Infringement Under the
                     Doctrine of Equivalents
  2
              Plaintiffs are foreclosed from making any arguments, offering any opinions,
  3
      or presenting any evidence regarding an infringement theory under the doctrine of
  4
      equivalents for the ’335 Patent because the subject matter Plaintiffs seek to capture
  5
      through the doctrine of equivalents was dedicated to the public. Johnson &
  6
      Johnston Assocs. Inc. v. R.E. Service Co., Inc., 285 F.3d 1046 (Fed. Cir. 2002).
  7
      Plaintiffs are also foreclosed from making any arguments, offering any opinions, or
  8
      presenting any evidence regarding an infringement theory under the doctrine of
  9
      equivalents for the ’335 Patent because of prosecution history estoppel. Plaintiffs
 10
      are similarly foreclosed from pursuing infringement theories under the doctrine of
 11
      equivalents for the ’312, ’017, ’574, and ’163 patents because of prosecution
 12
      history estoppel. These are issues of law for the Court to decide.
 13
      VI.     DAMAGES
 14
              A.     Damages Generally
 15
              Nikon disputes that Plaintiffs are entitled to any damages for the reasons
 16
      listed within this Memorandum. Even if Plaintiffs are entitled to damages (which
 17
      Nikon contends they are not), Plaintiffs are not entitled to damages arising out of
 18
      the following general categories:
 19
                      The following Nikon cameras, which are subject to a license:
 20
                         Nikon D5600, D500, D600, D750, D800, D800E, D810, D810A,
 21
                         D3300, D5300, D5500, D7000, D7500, and D850.
 22
                      Use of any Nikon accused camera operating in non-infringing
 23
                         modes of operation;
 24
                      Infringement of the ’163 Patent before the date the complaint was
 25
                         filed in this action for failure to mark.
 26
              B.     Nikon’s Reasonable Royalty Analysis
 27
              To the extent Plaintiffs are entitled to any damages (Nikon contends they are
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                    84
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 92 of 97 Page ID
                                #:16359


  1   not), Nikon will rely on the damages expert opinions of Julie Davis. As explained
  2   in Ms. Davis’s report, under 35 U.S.C. § 284, “[u]pon finding for the claimant the
  3   court shall award the claimant damages adequate to compensate for the
  4   infringement, but in no event less than a reasonable royalty for the use made of the
  5   invention by the infringer, together with interest and costs as fixed by the court.” A
  6   reasonable royalty is the payment that would have resulted from a hypothetical
  7   negotiation between the patent holder and the infringer taking place just before the
  8   time when the infringing sales first began. See Wordtech Sys. v. Integrated
  9   Network Sols., Inc., 609 F.3d 1308, 1319 (Fed. Cir. 2010).
 10           Various factors may be relevant for the evaluation of a reasonable royalty,
 11   including the factors outlined in Georgia-Pacific v. United States Plywood Corp.,
 12   318 F. Supp. 1116 (S.D.N.Y. 1970), modified & aff’d, 446 F.2d 295 (2d Cir. 1971),
 13   cert. denied, 404 U.S. 870 (1971). The Georgia-Pacific factors are:
 14                   1. The royalties received by the patent owner for the licensing of
 15                      the patent in suit, proving or tending to prove an established
 16                      royalty;
 17                   2. The rates paid by the licensee for the use of other patents
 18                      comparable to the patent in suit;
 19                   3. The nature and scope of the license, as exclusive or non-
 20                      exclusive; or as restricted or non-restricted in terms of territory or
 21                      with respect to whom the manufactured product may be sold;
 22                   4. The licensor’s established policy and marketing program to
 23                      maintain his patent monopoly by not licensing others to use the
 24                      invention or by granting licenses under special conditions designed
 25                      to preserve that monopoly;
 26                   5. The commercial relationship between the licensor and licensee,
 27                      such as, whether they are competitors in the same territory in the
 28                      same line of business; or whether they are inventor and promoter;
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   85
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 93 of 97 Page ID
                                #:16360


  1                   6. The effect of selling the patented specialty in promoting sales of
  2                      other products of the licensee; that existing value of the invention to
  3                      the to the licensor as a generator of sales of his non-patented items;
  4                      and the extent of such derivative or convoyed sales;
  5                   7. The duration of patent and the terms of the license;
  6                   8. The established profitability of the product made under the
  7                      patent; its commercial success; and its current popularity;
  8                   9. The utility and advantages of the patent property over the old
  9                      modes or devices, if any, that had been used for working out similar
 10                      results;
 11                   10. The nature of the patented invention; the character of the
 12                      commercial embodiment of it as owned and produced by the
 13                      licensor; and the benefits to those who have used the invention;
 14                   11. The extent to which the infringer has made use of the invention;
 15                      and any evidence probative of the value of that use;
 16                   12. The portion of the profit or of the selling price that may be
 17                      customary in the particular business or in comparable businesses to
 18                      allow for the use of the invention or analogous inventions;
 19                   13. The portion of the realizable profit that should be credited to the
 20                      invention as distinguished from non-patented elements, the
 21                      manufacturing process, business risks, or significant features or
 22                      improvements added by the infringer;
 23                   14. The opinion testimony of qualified experts; and
 24                   15. The amount that a licensor (such as the patentee) and a licensee
 25                      (such as the infringer) would have agreed upon (at the time the
 26                      infringement began) if both had been reasonably and voluntarily
 27                      trying to reach an agreement; that is, the amount which a prudent
 28                      licensee—who desired, as a business proposition, to obtain a
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   86
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 94 of 97 Page ID
                                #:16361


  1                      license to manufacture and sell a particular article embodying the
  2                      patented invention—would have been willing to pay as a royalty
  3                      and yet be able to make a reasonable profit and which amount
  4                      would have been acceptable by a prudent patentee who was willing
  5                      to grant a license. 318 F. Supp. at 1120.
  6           Defendants incorporate by reference all evidence in their expert reports.
  7   Specifically, in support of their position, Defendants will rely on the following key
  8   facts and evidence:
  9                   Evidence and testimony relating to an analysis of the factors
 10                      identified in Georgia-Pacific;
 11                   Evidence and testimony relating to an analysis of Georgia Pacific
 12                      factor 15, a hypothetical negotiation pictured to take place between
 13                      a willing licensee and willing licensor as of the date of first
 14                      infringement. In her expert report, Ms. Davis opined that damages
 15                      would consist of upfront, lump-sum payments for the ’163, ’335,
 16                      ’312, ’017, and ’574 patents;
 17                   Evidence and testimony to show the parties to and dates of the
 18                      hypothetical negotiation;
 19                   Evidence and testimony that shows that the value of the accused
 20                      features is small or negligible;
 21                   Evidence and testimony regarding comparable licenses;
 22                   Evidence and testimony regarding the amount(s) paid by others for
 23                      the patents;
 24                   Evidence and testimony regarding the transactional history of the
 25                      patents-in-suit;
 26                   Evidence and testimony from third parties regarding the valuation
 27                      of the patents-in-suit;
 28                   Evidence and testimony regarding the appropriate royalty structure;
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     87
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 95 of 97 Page ID
                                #:16362


  1                   Evidence and testimony relating to non-infringing alternatives;
  2                   Evidence and testimony relating to apportionment, including the
  3                      opinions of Dr. Lorin Hitt;
  4                   Evidence and testimony that the Accused Functionalities are not
  5                      important to consumers;
  6                   Evidence and testimony that certain categories of damages are
  7                      inappropriate because various Nikon cameras are licensed;
  8                   Evidence and testimony related to Plaintiffs’ failure to mark
  9                      products in compliance with 35 U.S.C. § 287;
 10                   Evidence and testimony that shows Plaintiffs’ apportionment
 11                      methods are unreliable and yield unreasonable results;
 12                   Evidence and testimony that shows that Dr. McDuff’s conclusion
 13                      that the outcome of the hypothetical negotiations would result in
 14                      running royalties is not supported;
 15                   Evidence and testimony that shows that Dr. McDuff’s adjustment
 16                      for Nikon’s supposed convoyed sales is unreliable;
 17                   Evidence and testimony to contradict Plaintiffs’ damages expert Dr.
 18                      McDuff’s reasonable royalty and apportionment analysis, including
 19                      testimony from Defendants’ damages and technical experts.
 20   VII. BIFURCATION OF ISSUES [L.R. 16-4.3]
 21           Defendants request bifurcation of claim construction, indefiniteness, and
 22   license, which should be tried first before issues of liability and damages. The
 23   issues of claim construction and indefiniteness are strictly legal matters for the
 24   Court to decide. See Markman, 52 F.3d at 976; Biomedino, LLC v. Water Techs.
 25   Corp., 490 F.3d 946, 949 (Fed. Cir. 2007). The issue of license interpretation also
 26   is strictly a legal issue for the Court to decide. Power Lift, Inc. v. Weatherford
 27   Nipple-Up Sys., Inc., 871 F.2d 1082, 1085 (Fed. Cir. 1989); OS/Sys., Inc. v.
 28   Instrumentarium Corp., 892 A.2d 1086, 1090 (Del. Ch. 2006).
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   88
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 96 of 97 Page ID
                                #:16363


  1   VIII. MOTION TO STAY
  2           Defendants filed a renewed motion to partially stay this case with respect to
  3   the ’163 and ’335 Patents because the PTAB has instituted inter partes review.
  4   (ECF No. 203.) If Defendants’ motion to stay is granted, trial would significantly
  5   reduce the issues for trial. For example, trial would proceed on issues related to
  6   only the ’312, ’017, and ’574 Patents, and would involve only the Nikon D4
  7   camera, as the Nikon D4 camera is representative of the Nikon D4, Df, and D4S
  8   cameras for purposes of infringement of the ’312, ’017, and ’574 Patents. The
  9   Court took Defendants’ motion under submission on October 10, 2018. (ECF No.
 10   312.)
 11   IX.     JURY TRIAL [L.R. 16-4.4]
 12           The parties have both timely demanded a jury trial. The issues of
 13   infringement, damages, written description and anticipation should be tried to the
 14   jury. The issues of obviousness and license are legal issues with underlying issues
 15   of fact. The issues of claim construction and indefiniteness are strictly legal issues
 16   and should be tried to the Court. Markman, 52 F.3d at 976; Biomedino, 490 F.3d at
 17   949. The issue of whether Plaintiffs are entitled to permanent injunctive relief
 18   should be tried to the Court. See eBay, 547 U.S. at 391.
 19   X.      ATTORNEYS’ FEES [L.R. 16-14.5]
 20           Nikon intends to seek attorneys’ fees pursuant to 35 U.S.C. § 285, which
 21   may be awarded in exceptional cases. Nikon also intends to seek costs under
 22   Federal Rule of Civil Procedure 54(d)(1).
 23   XI.     ABANDONMENT OF ISSUES [L.R. 16-4.6]
 24           Defendants have not abandoned any issues. Plaintiffs apparently have
 25   abandoned infringement allegations against the following camera models, but, at
 26   the time of filing this Memorandum, have not formally dismissed them from the
 27   case: D300; D600; D610; D800; D800E; D3400; D7000; D7100.
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                   89
       sf-3950688
Case 2:17-cv-07083-RGK-MRW Document 321 Filed 10/11/18 Page 97 of 97 Page ID
                                #:16364


  1
  2           Dated: October 11, 2018              Respectfully submitted,
  3                                                JACK LONDEN
                                                   VINCENT J. BELUSKO
  4                                                MORRISON & FOERSTER LLP
  5
  6                                                By: /s/ Vincent J. Belusko
                                                       Vincent J. Belusko
  7
                                                          Attorneys for Defendants
  8                                                       NIKON CORPORATION;
                                                          SENDAI NIKON
  9                                                       CORPORATION; AND NIKON
                                                          INC.
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      Case No. 2:17-cv-07083 RGK (MRWx)
      DEFS.’ MEM. OF CONTENTIONS OF FACT AND LAW
                                                     90
       sf-3950688
